

114 S1837 IS: Drought Recovery and Resilience Act of 2015
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1837IN THE SENATE OF THE UNITED STATESJuly 22, 2015Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide drought assistance and improved water supply reliability to the State of California,
			 other western States, and the Nation.
	
		1.Short title; table of contents; findings
 (a)Short titleThis Act may be cited as the Drought Recovery and Resilience Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; findings.
					TITLE I—Emergency Drought Response Appropriations from Reclamation Fund
					Sec. 101. Appropriations to be derived from Reclamation Fund.
					Sec. 102. Supplemental appropriations for drought relief.
					Sec. 103. Supplemental appropriations for the Environmental Protection Agency.
					Sec. 104. Supplemental appropriations for the Water Infrastructure Finance and Innovation Act
			 program.
					TITLE II—New Water Infrastructure Program Authorizations
					Subtitle A—New Water Recycling and Reclamation Program Through EPA
					Sec. 201. Short title; findings; purposes.
					Sec. 202. National Water Recycling and Reclamation Program.
					Subtitle B—Reclamation Infrastructure Finance and Innovation Act (RIFIA)
					Sec. 210. Short title; purposes; definitions.
					Chapter 1—Innovative financing
					Sec. 211. Purposes.
					Sec. 212. Authority to provide assistance.
					Sec. 213. Applications.
					Sec. 214. Eligibility for assistance.
					Sec. 215. Determination of eligibility and project selection.
					Sec. 216. Secured loans.
					Sec. 217. Program administration.
					Sec. 218. State and local permits.
					Sec. 219. Regulations.
					Sec. 220. Funding.
					Sec. 221. Report to Congress.
					Chapter 2—Integrated regional water management, reclamation, and recycling projects
					Sec. 231. Water storage projects.
					Sec. 232. Authorization of appropriations.
					Chapter 3—Reclamation title transfer program
					Sec. 241. Short title; definitions.
					Sec. 242. Authorization of title transfer program.
					Sec. 243. Compliance with environmental and historic preservation laws.
					Sec. 244. Eligibility criteria.
					Sec. 245. Liability.
					Sec. 246. Benefits.
					Sec. 247. Compliance with other laws.
					Sec. 248. Authorization of appropriations.
					Sec. 249. Termination of authority.
					Subtitle C—Innovative Stormwater Capture Program
					Sec. 251. Short title.
					Sec. 252. Purposes and findings.
					Sec. 253. Definitions.
					Sec. 254. Centers of Excellence for innovative stormwater control infrastructure.
					Sec. 255. Innovative stormwater control infrastructure project grants.
					Sec. 256. Environmental Protection Agency innovative stormwater control infrastructure promotion.
					Sec. 257. Report to Congress.
					Sec. 258. Authorization of appropriations.
					TITLE III—Improved Infrastructure and Water Management
					Subtitle A—Restoring America’s Watersheds and Increasing Water Yields
					Sec. 301. Short title.
					Sec. 302. Findings.
					Sec. 303. Water Source Protection Program.
					Sec. 304. Watershed Condition Framework.
					Sec. 305. Forest Service Legacy Roads and Trails Remediation Program.
					Sec. 306. Reauthorization of the Collaborative Forest Landscape Restoration Fund.
					Subtitle B—Reservoir Operation Improvement
					Sec. 311. Short title.
					Sec. 312. Projects, plans, and reports.
					Subtitle C—Reclamation Projects for Renewable Energy To Reduce Evaporation Loss
					Sec. 320. Findings and purpose.
					Sec. 321. Definitions.
					Sec. 322. Evaluation and report.
					Sec. 323. Development of solar and wind energy on covered land.
					Sec. 324. Royalties.
					Sec. 325. Disposition of royalty revenue.
					Subtitle D—Improved Reclamation Crop Data
					Sec. 331. Definitions.
					Sec. 332. Determination of planting of water-intense permanent crops.
					Sec. 333. Report related to water-intense permanent crops.
					Subtitle E—Improved Oversight of State Injection Wells
					Sec. 341. Amendment to the Safe Drinking Water Act.
					Subtitle F—Combating Water Theft for Illegal Marijuana Cultivation
					Sec. 351. Policy directive on illegal water diversion for marijuana cultivation.
					Sec. 352. Environmental reporting requirements for Domestic Cannabis Eradication program.
					Sec. 353. Trespass marijuana location registry.
					Sec. 354. Funding for remediation of trespass marijuana sites.
					Sec. 355. Voluntary guidelines.
					Sec. 356. Research program.
					Subtitle G—SECURE Water Amendments
					Sec. 361. Authorized activities; eligibility; authorization of appropriations.
					Sec. 362. Authorization of appropriations for national water availability and use assessment
			 program.
					Subtitle H—Refundable tax credit for water-Harvesting systems
					Sec. 371. Refundable tax credit for water-harvesting systems.
					Subtitle I—Funding for construction for additional project benefits
					Sec. 381. Funding for construction for additional project benefits.
					Subtitle J—Open water data system
					Sec. 391. Open water data system.
					TITLE IV—Planning for the Future
					Subtitle A—X-Prize for Desalination Breakthroughs
					Sec. 401. Short title.
					Sec. 402. Water technology award program.
					Subtitle B—Drought Planning Assistance through NRCS and Reclamation
					Sec. 411. Drought Planning Assistance through NRCS and Reclamation.
					Subtitle C—Drought Preparedness for Fisheries
					Sec. 421. Drought Preparedness for Fisheries.
					Subtitle D—National Emergency Planning Response
					Sec. 431. National Emergency Planning Response.
					Subtitle E—Military Preparedness for Desalination
					Sec. 441. Report on desalinization technology.
				
 (c)FindingsCongress finds the following: (1)That, as expressed in the Water Supply Act of 1958, Congress has recognized the primary responsibilities of the States and local interests in developing water supplies for domestic, municipal, industrial, and other purposes, and that the Federal Government should participate and cooperate in these projects.
 (2)That there is a long and robust legal precedent of Federal deference to State primacy in water law and the legal system that States establish for resolving disputes over water use, with the Supreme Court finding in Kansas v. Colorado that Congress cannot enforce either rule upon any state in matters of the right regulation of water rights.
 (3)That, as established in the Proclamation of a State of Emergency issued by the Governor of the State of California on January 17, 2014, California is experiencing record dry conditions, all regions of the State are impacted by the drought, and these extremely dry conditions have persisted since 2012 and are likely to persist beyond this year and more regularly into the future.
 (4)That the State of California is not alone in the prospects for long-term drought, and that the entire American West and Southwest are facing forecasts of prolonged droughts that will leave States facing major water shortages and catastrophic wildfires.
 (5)That the prolonged period of drought in the American West has also occurred with higher temperatures throughout the State of California, reducing snowpack and leading to what climate scientists conclude may be the most severe drought in over 1,200 years.
 (6)That the Colorado River has been under drought conditions since 2000, and that the chances of a megadrought striking the Southwest and central Great Plains are on the rise according to forecasts from climate scientists.
 (7)That the United States should utilize all existing authorities and resources made available by the Agricultural Act of 2014, that over $500 million in assistance has already been dedicated to assisting agricultural users and rural communities in California and other drought-impacted areas, and that the United States Department of Agriculture should continue to prioritize such assistance to bring relief to drought-impacted areas.
 (8)That this drought emergency requires an immediate and credible response that respects State, local, and tribal law, and that the policies that respond to the drought should not pit State against State, region against region, or stakeholders against one another.
 (9)That Federal agencies should continue to operate the Bureau of Reclamation’s Central Valley Project in California in compliance with all Federal and State laws, including biological opinions, while working with the State to maximize operational flexibility in order to deliver as much water as reasonably possible to drought-impacted areas and minimize the harm suffered by fish and wildlife as a result of the drought.
 (10)That Congress recognizes the range of separate, distinct Federal agencies with authorities and resources that play a role in water supply, including treatment and remediation of groundwater, surface water storage, water recycling and reuse, and other clean water infrastructure, and that to avoid duplication and ensure the efficiency and effectiveness of these various Federal roles, there is a need for improved coordination, streamlining, and collaboration, both among Federal agencies and with drought-impacted States and localities.
 (11)That it is the policy of the United States to respect California’s coequal goals, established by the Delta Reform Act of 2009, of providing a more reliable water supply for California and protecting, restoring, and enhancing the Delta ecosystem, and that these coequal goals shall be achieved in a manner that protects and enhances the unique cultural, recreational, natural resource, and agricultural values of the Delta as an evolving place.
 (12)That the State of California, in CA Water Code Section 85021, has established a policy to reduce reliance on the Delta in meeting California's future water supply needs through a statewide strategy of investing in improved regional supplies, conservation, and water use efficiency, that California law directs each region that depends on water from the Delta watershed to improve its regional self-reliance for water through investment in water use efficiency, water recycling, advanced water technologies, local and regional water supply projects, and improved regional coordination of local and regional water supply efforts, and that it is the intent of Congress to ensure that Federal programs, policies, and investments respect and compliment, and do not undermine or conflict with, California’s policy of reducing reliance on Delta diversions.
 (13)That the Reclamation Fund was established in 1902 with the expressed purpose of providing for the construction and maintenance of water infrastructure for the economic development of the western States and territories, with revenues deposited into the fund out of public land sales within these western States and territories.
 (14)That since 1902, the Reclamation Fund has been supplemented with additional revenues from Federal water resources development and mineral and natural resource leases on Federal lands, such that the surplus within the Reclamation Fund now exceeds $10 billion.
 (15)That the Reclamation Fund represents a transfer of a portion of receipts from Federal lands and Federal natural resources in the West back to the West for water development, and that in this time of drought the Reclamation Fund’s surplus should be used to assist the West in meeting its water needs for public health and safety, for expanding water recycling, reuse, and reclamation, for meeting the emergency needs of communities impacted by the drought, and for developing long-term solutions to meet the impacts of climate change on this already arid region of the country.
				IEmergency Drought Response Appropriations from Reclamation Fund
 101.Appropriations to be derived from Reclamation FundAmounts made available under this title shall be derived from the reclamation fund established by section 1 of the Act of June 17, 1902 (42 U.S.C. 391; popularly known as the Reclamation Act), and shall remain available until expended.
			102.Supplemental appropriations for drought relief
 (a)In generalSubject to subsection (b), the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2015:
 (1)Water and Related ResourcesFor an additional amount for Department of the Interior—Bureau of Reclamation—Water and Related Resources, $300,000,000, of which not less than $100,000,000 shall be for water reclamation and reuse projects authorized under title XVI of Public Law 102–575; of which not less than $100,000,000 shall be for WaterSMART for assistance under the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et seq.); and of which not less than $50,000,000 shall be for water acquisition, water conveyance, and facilities construction under the Refuge Water Supply Program: Provided, That funds provided under this heading may be used for recycled water projects without regard to whether such projects are otherwise authorized under law: Provided further, That sufficient funds are spent on the completion of CALFED feasibility studies described in section 103(d)(1)(A) of Public Law 108–361 (118 Stat. 1684) that have the financing and feasibility to be under construction within 10 years, and that for the purposes of this Act the Federal cost share of such feasibility studies shall be no less than 75 percent and that the cost share waiver for such feasibility studies shall extend to December 31, 2017.
 (2)Hazardous Substance SuperfundFor an additional amount for Environmental Protection Agency—Hazardous Substance Superfund, $300,000,000 for the cleanup of polluted groundwater supplies. (3)Rural Water and Waste Disposal Program AccountFor an additional amount for Department of Agriculture—Rural Utilities Service—Rural Water and Waste Disposal Program Account, $5,000,000 for the cost of direct and guaranteed loans and grants for the rural water, wastewater, and waste disposal programs authorized by sections 306 and 310B or described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act.
 (4)Drug Enforcement AdministrationFor an additional amount for Department of Justice—Drug Enforcement Administration, $3,000,000 for the Domestic Cannabis Eradication and Suppression Program to assist State or local law enforcement agencies in the suppression of cannabis operations that are conducted on public lands or that intentionally trespass on the property of another that also divert, redirect, obstruct, drain, or impound water supply.
 (5)Army Corps of EngineersFor an additional amount for the Army Corps of Engineers, $40,000,000 to carry out section 5039 of the Water Resources and Development Act of 2007 (33 U.S.C. 2201 et seq.).
 (6)Land and Water Conservation FundFor an additional amount for Land and Water Conservation Fund, $100,000,000 for the implementation of projects under the Land and Water Conservation Fund Act of 1965 in drought-affected States that reduce fire risk, improve water quality or downstream water quantity, or expand ground water recharge capacity.
 (7)Low-income migrant and seasonal farmworkersFor an additional amount for the Department of Agriculture, $25,000,000 for emergency grants to assist low-income migrant and seasonal farmworkers under section 2281 of the Food, Agriculture, Conservation, and Trade Act of 1990 (42 U.S.C. 5177a) to address impacts of drought upon declaration of a natural disaster under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) or for the same purposes in counties that are contiguous to a designated natural disaster area.
 (b)Drought prioritizationEach amount appropriated under subsection (a) shall be used in States impacted by drought, with an emphasis on projects that will provide additional water supplies most expeditiously to areas at risk of having an inadequate supply of water for public health and safety purposes or to improve resiliency to drought, or projects that provide relief to drought-affected communities facing unemployment and economic dislocation.
 (c)Emergency designationEach amount appropriated under subsection (a) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				(d)GAO study
 (1)In generalThe Comptroller General shall conduct a comprehensive study on Federal investments in clean water and wastewater infrastructure, addressing duplicative and fragmented programs. The report shall include—
 (A)a description of how Federal agencies, including the Army Corps of Engineers, the Environmental Protection Agency, the Bureau of Reclamation, the Rural Utilities Service, and other relevant agencies, coordinate their efforts to address nationally, regionally, or locally identified needs or priorities in an efficient and effective manner; and
 (B)an evaluation of the adequacy of Federal coordination in meeting the needs of tribal lands. (2)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study required under paragraph (1) and any recommendations based on such study.
 103.Supplemental appropriations for the Environmental Protection AgencyThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2015:
				Environmental Protection Agency
				State and Tribal Assistance Grants
 For an additional amount for State and Tribal Assistance Grants, $500,000,000, of which $400,000,000 shall be for making capitalization grants for the State water pollution control revolving funds under title VI of the Federal Water Pollution Control Act; and of which $100,000,000 shall be for making capitalization grants for the State drinking water treatment revolving loan funds under section 1452 of the Safe Drinking Water Act: Provided, That notwithstanding the time period specified in section 603(d)(1)(A) of the Federal Water Pollution Control Act and section 1452(f)(1)(B)(i) of the Safe Drinking Water Act, loans made by such funds shall be authorized for 40-year terms: Provided further, That notwithstanding the formula or allotments set forth in section 604 of the Federal Water Pollution Control Act and section 1452(a)(1)(D) of the Safe Drinking Water Act, loans made by such funds shall be distributed based on an assessment of the immediate need in States impacted by drought, with an emphasis on projects that will provide additional water supplies most expeditiously to areas that are at risk of having an inadequate supply of water for public health and safety purposes or to improve resiliency to drought, including projects to increase efficiency and conservation by end users: Provided further, That to the maximum extent practicable, highest priority to the loans made with such funds shall be given to projects that have been approved by, and have previously received funding from, State and local water agencies: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 104.Supplemental appropriations for the Water Infrastructure Finance and Innovation Act programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2015:
				Environmental Protection Agency
				State and Tribal Assistance Grants
 For an additional amount for State and Tribal Assistance Grants, $20,000,000 to carry out the Water Infrastructure Finance and Innovation Act of 2014: Provided, That loans made by such funds shall be distributed based on an assessment of the immediate need in States impacted by drought, with an emphasis on projects that will provide additional water supplies most expeditiously to areas that are at risk of having an inadequate supply of water for public health and safety purposes or to improve resiliency to drought, including projects to increase efficiency and conservation by end users: Provided further, That the limitations imposed by sections 5028(a)(5) and 5029(b)(2)(A) of the Water Resources Reform and Development Act of 2014 shall not apply with respect to a project receiving such funds in any State with a drought declaration: Provided further, That notwithstanding section 5029(b)(4) of the Water Resources Reform and Development Act of 2014, the interest rate for a secured loan under this section shall be not more than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement: Provided further, That notwithstanding section 5028(a)(2)(A) of the Water Resources Reform and Development Act of 2014, the eligible project costs of a project shall be reasonably anticipated to be not less than $10,000,000: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			IINew Water Infrastructure Program Authorizations
			ANew Water Recycling and Reclamation Program Through EPA
				201.Short title; findings; purposes
 (a)Short titleThis subtitle may be cited as the National Water Recycling and Reclamation Act of 2015. (b)FindingsCongress finds that—
 (1)water supply, wastewater, sanitation, and sewage agencies across the Nation are developing and investing in water reuse and recycling projects;
 (2)almost 900,000 acre-feet of annual water supply are in development through these projects and could be expeditiously constructed with increased Federal investment; and
 (3)in California alone, there are water reuse and recycling projects that could add over 500,000 acre-feet of annual water supply.
 (c)PurposesIt is the purpose of this subtitle to expand investments in water reuse and recycling projects nationwide.
					202.National Water Recycling and Reclamation Program
 (a)EstablishmentThe Administrator of the Environmental Protection Agency shall establish and carry out a National Water Recycling and Reclamation Program to provide grants to eligible entities for water recycling and reclamation projects.
 (b)DefinitionsIn this section, the following definitions apply: (1)Eligible costsThe term eligible costs means amounts substantially all of which are paid by, or for the account of, an eligible entity in connection with a project, including the cost of—
 (A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities;
 (B)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land related to the project and improvements to land), environment mitigation, construction contingencies, and acquisition of equipment;
 (C)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction; and
 (D)reimbursement for costs described in subparagraphs (A) through (C) incurred prior to the date of enactment of this Act.
 (2)Eligible entityThe term eligible entity means a corporation, partnership, joint venture, trust, public or investor-owned utility, private entity, government entity, agency, or instrumentality, tribal government, or any other reclamation and reuse entity, as determined by the Administrator.
 (3)ProgramThe term program means the National Water Recycling and Reclamation Program established under this section. (c)Eligibility (1)Project costsTo be eligible for assistance under the program, a water recycling and reclamation project shall have total eligible costs that are reasonably anticipated to exceed $1,000,000.
 (2)Project sponsorTo be eligible for assistance under the program, a water recycling and reclamation project shall have a project sponsor that—
 (A)is an eligible entity; (B)submits to the Administrator an application for the project; and
 (C)demonstrates a source for non-Federal revenues that is sufficient to satisfy the non-Federal share of the cost of the project.
							(d)Competitive grant selection
 (1)In generalThe Administrator shall— (A)establish criteria for selecting among projects that meet the eligibility criteria specified in subsection (c);
 (B)conduct a national solicitation for applications; and (C)award grants on a competitive basis.
 (2)Selection criteriaThe selection criteria shall include the following: (A)The extent to which the project addresses near- and long-term water demand and supply, protects the environment, or otherwise enhances the overall water reclamation and reuse system.
 (B)The extent to which the project enhances the return on the Federal investment through the production of new, highly renewable water supplies.
 (C)The likelihood that financial assistance under the program will enable the project to proceed at an earlier date than the project would otherwise be able to proceed.
 (D)The extent to which the project uses measures that enhance the efficiency of the project. (3)DeadlinesThe Administrator shall—
 (A)publish the selection criteria under paragraph (1) in the Federal Register not later than 90 days after the date of enactment of this Act;
 (B)require that applications seeking financial assistance under the program be submitted not later than 180 days after the date of publication of the selection criteria under subparagraph (A); and
 (C)provide notice of approved project applications under the program not later than 1 year after the date of enactment of this Act.
 (e)Federal shareThe Federal share of the cost of a project receiving financial assistance under the program may not exceed 80 percent.
					(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2016 through 2020. Such sums shall remain available until expended.
 (2)Administrative expensesFrom funds made available to carry out this section for a fiscal year, the Administrator may use not to exceed 2 percent of the funds for the costs of administering this section.
 (g)Reports to CongressNot later than October 1, 2016, and every 2 years thereafter, the Administrator shall submit to Congress a report summarizing the financial performance of projects that are receiving, or have received, assistance under the program.
 (h)RegulationsThe Administrator may issue such regulations as the Administrator determines appropriate to carry out this section.
 (i)Failure To meet deadlineIf the Administrator does not meet a deadline under subsection (d)(3), the Administrator shall transfer all funds made available for the program so as to make such funds available for the purpose of making capitalization grants for water recycling and reclamation projects under the State water pollution revolving loan fund program under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and the State drinking water treatment revolving loan fund program under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
					BReclamation Infrastructure Finance and Innovation Act (RIFIA)
				210.Short title; purposes; definitions
 (a)Short titleThis subtitle may be cited as the Reclamation Infrastructure Finance and Innovation Act or RIFIA. (b)PurposesThe purposes of this subtitle are—
 (1)to promote increased development of critical water resources infrastructure by establishing additional opportunities for financing water resources projects;
 (2)to attract new investment capital to infrastructure projects that are capable of generating revenue streams through user fees or other dedicated funding sources;
 (3)to complement existing Federal funding sources and address budgetary constraints on Bureau of Reclamation programs; and
 (4)to leverage private investment in water resources infrastructure, with the goal of every $100 million in secured loans being leveraged for $1 billion in water in water infrastructure financing.
 (c)DefinitionsIn this subtitle: (1)Eligible entityThe term eligible entity means—
 (A)a corporation; (B)a partnership;
 (C)a joint venture; (D)a trust;
 (E)a State or local governmental entity, agency, or instrumentality; and (F)a conservancy district, irrigation district, canal company, mutual water company, water users’ association, Indian tribe, agency created by interstate compact, or any other entity that has the capacity to contract with the United States under Federal reclamation law.
 (2)Federal credit instrumentThe term Federal credit instrument means a secured loan, loan guarantee, or other credit enhancement authorized to be made available under this subtitle with respect to a project.
 (3)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher as assigned by a rating agency to project obligations.
						(4)Lender
 (A)In generalThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or a successor regulation) (commonly known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.))).
 (B)InclusionsThe term lender includes— (i)a qualified retirement plan (as defined in section 4974 of the Internal Revenue Code of 1986) that is a qualified institutional buyer; and
 (ii)a governmental plan (as defined in section 414 of the Internal Revenue Code of 1986) that is a qualified institutional buyer.
 (5)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary to pay all or part of the principal of, and interest on, a loan or other debt obligation issued by an obligor and funded by a lender.
 (6)ObligorThe term obligor means an eligible entity that is primarily liable for payment of the principal of, or interest on, a Federal credit instrument.
						(7)Project obligation
 (A)In generalThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project.
 (B)ExclusionThe term project obligation does not include a Federal credit instrument. (8)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (9)Reclamation StateThe term Reclamation State means any of the States of— (A)Arizona;
 (B)California; (C)Colorado;
 (D)Idaho; (E)Kansas;
 (F)Montana; (G)Nebraska;
 (H)Nevada; (I)New Mexico;
 (J)North Dakota; (K)Oklahoma;
 (L)Oregon; (M)South Dakota;
 (N)Texas; (O)Utah;
 (P)Washington; and (Q)Wyoming.
 (10)SecretaryThe term Secretary means the Secretary of the Interior. (11)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Secretary in connection with the financing of a project under chapter 1.
 (12)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument, as calculated on a net present value basis, excluding administrative costs and any incidental effects on Governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
 (13)Substantial completionThe term substantial completion, with respect to a project, means the earliest date on which a project is considered to perform the functions for which the project is designed.
						1Innovative financing
 211.PurposesThe purposes of this chapter are— (1)to promote increased development of critical water resources infrastructure by establishing additional opportunities for financing water resources projects;
 (2)to attract new investment capital to infrastructure projects that are capable of generating revenue streams through user fees or other dedicated funding sources;
 (3)to complement existing Federal funding sources and address budgetary constraints on Bureau of Reclamation programs; and
 (4)to leverage private investment in water resources infrastructure. 212.Authority to provide assistance (a)In generalThe Secretary may provide financial assistance to an eligible entity under this chapter to carry out projects within—
 (1)any Reclamation State; (2)any other State in which the Bureau of Reclamation is authorized to provide project assistance; and
 (3)the States of Alaska and Hawaii. (b)SelectionIn selecting projects to receive financial assistance under subsection (a), the Secretary shall ensure diversity with respect to—
 (1)project types; and (2)geographical locations.
 213.ApplicationsTo be eligible to receive assistance under this chapter, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
					214.Eligibility for assistance
 (a)Eligible projectsThe following projects may be carried out using assistance made available under this chapter: (1)A project for the reclamation and reuse of municipal, industrial, domestic, and agricultural wastewater, and naturally impaired ground, which the Secretary, acting through the Commissioner of Reclamation, is authorized to undertake.
 (2)Any water infrastructure project not specifically authorized by law that— (A)the Secretary determines, through the completion of an appraisal investigation and feasibility study, would contribute to a safe, adequate water supply for domestic, agricultural, environmental, or municipal and industrial use; and
 (B)is otherwise eligible for assistance under this chapter. (3)A new water infrastructure facility project, including a water conduit, pipeline, canal, pumping, power, and associated facilities.
 (4)A project for enhanced energy efficiency in the operation of a water system. (5)A project for accelerated repair and replacement of an aging water distribution facility.
 (6)A brackish or sea water desalination project. (7)Acquisition of real property or an interest in real property for water storage, reclaimed or recycled water, or wastewater, if the acquisition is integral to a project described in paragraphs (1) through (6).
 (8)A combination of projects, each of which is eligible under paragraphs (1) through (7), for which an eligible entity submits a single application.
 (b)Activities eligible for assistanceFor purposes of this chapter, an eligible activity with respect to an eligible project under subsection (a) includes the cost of—
 (1)development-phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, transaction costs, preliminary engineering and design work, and other preconstruction activities;
 (2)construction, reconstruction, rehabilitation, and replacement activities; (3)the acquisition of real property (including water rights, land relating to the project, and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment;
 (4)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction;
 (5)refinancing interim construction funding, long-term project obligations, or a secured loan, loan guarantee, or other credit enhancement made under this chapter;
 (6)reimbursement or success payments to any public or private entity that achieves predetermined outcomes on a pay-for-performance or pay-for-success basis; and
 (7)grants, loans, or credit enhancement for community development financial institutions, green banks, and other financial intermediaries providing ongoing finance for projects that meet the purposes of this chapter.
							215.Determination of eligibility and project selection
 (a)Eligibility requirementsTo be eligible to receive financial assistance under this chapter, a project shall meet the following criteria, as determined by the Secretary:
							(1)Creditworthiness
 (A)In generalSubject to subparagraph (B), the project shall be creditworthy, as determined by the Secretary, who shall ensure that any financing for the project has appropriate security features, such as a rate covenant, to ensure repayment.
 (B)Preliminary rating opinion letterThe Secretary shall require each applicant to provide a preliminary rating opinion letter from at least 1 rating agency indicating that the senior obligations of the project (which may be the Federal credit instrument) have the potential to achieve an investment-grade rating.
 (2)Eligible project costsThe eligible project costs of a project and other projects in a watershed shall be reasonably anticipated to be not less than $10,000,000.
 (3)Dedicated revenue sourcesThe Federal credit instrument for the project shall be repayable from dedicated revenue sources that also secure the project obligations.
 (4)Public sponsorship of private entitiesIn the case of a project carried out by an entity that is not a State or local government or an agency or instrumentality of a State or local government, the project shall be publicly sponsored.
							(b)Selection criteria
 (1)EstablishmentThe Secretary shall establish criteria for the selection of projects that meet the eligibility requirements of subsection (a), in accordance with paragraph (2).
 (2)CriteriaThe selection criteria shall include the following: (A)The extent to which the project is nationally or regionally significant.
 (B)The extent to which assistance under this section would foster innovative public-private partnerships and attract private debt or equity investment.
 (C)The likelihood that assistance under this section would enable the project to proceed at an earlier date than the project would otherwise be able to proceed.
 (D)The extent to which the project uses new or innovative approaches. (E)The extent to which projects track evidence about the effectiveness of the one or more projects financed and the availability of the evidence and project information to the public to facilitate replication.
 (F)The amount of budget authority required to fund the Federal credit instrument made available under this chapter.
 (G)The extent to which the project helps maintain or protect the environment. (H)The extent to which the project supports the local economy and provides local jobs.
 (3)PriorityThe Secretary shall prioritize projects that promote wastewater recycling, agricultural or urban water conservation and efficiency, stormwater capture, or other innovative projects that reduce reliance on surface and groundwater supplies.
 (c)Receipt of other Federal fundingReceipt of a Federal grant or contract or other Federal funding to support an eligible project shall not preclude the project from being eligible for assistance under this chapter.
 (d)Federal requirementsNothing in this section supersedes the applicability of other requirements of Federal law (including regulations).
						216.Secured loans
						(a)Agreements
 (1)In generalSubject to paragraphs (2) through (4), the Secretary may enter into agreements with one or more obligors to make secured loans, the proceeds of which shall be used—
 (A)to finance eligible project costs of any project selected under section 215; (B)to refinance interim construction financing of eligible project costs of any project selected under section 215; or
 (C)to refinance long-term project obligations or Federal credit instruments, if that refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that—
 (i)is selected under section 215; or (ii)otherwise meets the requirements of section 215.
 (2)Limitation on refinancing of interim construction financingA secured loan under paragraph (1) shall not be used to refinance interim construction financing under paragraph (1)(B) later than 1 year after the date of substantial completion of the applicable project.
 (3)Risk assessmentBefore entering into an agreement under this subsection for a secured loan, the Secretary, in consultation with the Director of the Office of Management and Budget and each rating agency providing a preliminary rating opinion letter under section 215(a)(1)(B), shall determine an appropriate capital reserve subsidy amount for the secured loan, taking into account each such preliminary rating opinion letter.
 (4)Investment-grade rating requirementThe execution of a secured loan under this section shall be contingent on receipt by the senior obligations of the project of an investment-grade rating.
							(b)Terms and limitations
 (1)In generalA secured loan provided for a project under this section shall be subject to such terms and conditions, and contain such covenants, representations, warranties, and requirements (including requirements for audits), as the Secretary determines to be appropriate.
 (2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of— (A)an amount equal to 100 percent of the reasonably anticipated eligible project costs; and
 (B)if the secured loan does not receive an investment-grade rating, the amount of the senior project obligations of the project.
 (3)PaymentA secured loan under this section— (A)shall be payable, in whole or in part, from State or local taxes, user fees, or other dedicated revenue sources that also secure the senior project obligations of the relevant project;
 (B)shall include a rate covenant, coverage requirement, or similar security feature supporting the project obligations; and
 (C)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.
 (4)Interest rateThe interest rate on a secured loan under this section shall be not more than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement, as determined by the Secretary.
 (5)Maturity dateThe final maturity date of a secured loan under this section shall be not later than 35 years after the expected date of substantial completion of the relevant project.
 (6)NonsubordinationA secured loan under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor of the project.
 (7)FeesThe Secretary may establish fees under section 217(b) at a level sufficient to cover all or a portion of the costs to the Federal Government of making a secured loan under this section.
 (8)Non-Federal shareThe proceeds of a secured loan under this section may be used to pay any non-Federal share of project costs required if the loan is repayable from non-Federal funds.
							(c)Repayment
 (1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan provided under this section, based on the projected cash flow from project revenues and other repayment sources.
 (2)CommencementScheduled loan repayment of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project.
							(3)Deferred payments
 (A)AuthorizationIf, at any time after the date of substantial completion of a project for which a secured loan is provided under this section, the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the secured loan, the Secretary may allow the obligor, subject to subparagraph (C), to add unpaid principal and interest to the outstanding balance of the secured loan.
 (B)InterestAny payment deferred under subparagraph (A) shall— (i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and
 (ii)be scheduled to be amortized over the remaining term of the secured loan. (C)Criteria (i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting such criteria as the Secretary may establish.
 (ii)Repayment standardsThe criteria established under clause (i) shall include standards for reasonable assurance of repayment.
									(4)Prepayment
 (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay a secured loan under this section without penalty.
 (B)Use of proceeds of refinancingA secured loan under this section may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.
								(d)Sale of secured loans
 (1)In generalSubject to paragraph (2), as soon as practicable after the date of substantial completion of a project and after providing a notice to the obligor, the Secretary may sell to another entity or reoffer into the capital markets a secured loan for a project under this section, if the Secretary determines that the sale or reoffering can be made on favorable terms.
 (2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms and conditions of the secured loan without the written consent of the obligor.
							(e)Loan guarantees
 (1)In generalThe Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section, if the Secretary determines that the budgetary cost of the loan guarantee is substantially the same as that of a secured loan.
 (2)TermsThe terms of a loan guarantee provided under this subsection shall be consistent with the terms established in this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Secretary.
							217.Program administration
 (a)RequirementThe Secretary shall establish a uniform system to service the Federal credit instruments made available under this chapter.
						(b)Capital Reserve Fund
 (1)In generalThere is hereby established in the Treasury of the United States the Reclamation Loan Finance Capital Reserve Fund, which shall be available for deposit of capital reserve fees provided for under this subsection. Amounts deposited shall be credited as offsetting collections.
 (2)Capital reserve feesTo the extent required by appropriations Acts, the Secretary may assess, collect, and spend capital reserve fees at a level that is sufficient to cover—
 (A)the costs of services of expert firms retained pursuant to subsection (d); and (B)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments provided under this chapter, including all or a portion of the outlays associated with the provision of the Federal credit instruments under this chapter.
 (3)Determination of fee amountsThe capital reserve fees shall be established at amounts that will result in the collection, during each fiscal year, of an amount that can be reasonably expected to equal the outlays associated with the provision of the Federal credit instruments under this chapter.
							(c)Servicer
 (1)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing the Federal credit instruments provided under this chapter.
 (2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary. (3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Secretary.
 (d)Assistance from expertsThe Secretary may retain the services, including counsel, of any organization or entity with expertise in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments provided under this chapter.
 (e)Loan coordination; interagency cooperationThe Secretary— (1)shall coordinate implementation of loan guarantees under this section with the Administrator to avoid duplication and enhance the effectiveness of implementation of the State revolving funds established under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (2)shall consult with the Secretary of Agriculture before promulgating criteria with respect to financial appraisal functions and loan guarantee administration for activities carried out under this chapter; and
 (3)may enter into a memorandum of agreement providing for Department of Agriculture financial appraisal functions and loan guarantee administration for activities carried out under this chapter.
 218.State and local permitsThe provision of financial assistance for a project under this chapter shall not— (1)relieve any recipient of the assistance of any obligation to obtain any required State or local permit or approval with respect to the project;
 (2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or
 (3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project.
 219.RegulationsThe Secretary may promulgate such regulations as the Secretary determines to be appropriate to carry out this chapter.
					220.Funding
 (a)In generalThere is authorized to be appropriated to the Secretary to carry out this chapter $100,000,000 for each of fiscal years 2015 through 2019, to remain available until expended.
 (b)Administrative costsOf the funds made available to carry out this chapter, the Secretary may use for the administration of this chapter not more than $2,200,000 for each of fiscal years 2015 through 2019.
 221.Report to CongressNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report summarizing the financial performance and on-the-ground outcomes of the projects that are receiving, or have received, assistance under this chapter, including an assessment of whether the objectives of this chapter are being met.
					2Integrated regional water management, reclamation, and recycling projects
					231.Water storage projects
 (a)AgreementsThe Secretary may enter into a cost-shared financial assistance agreement with any non-Federal entity in a Reclamation State or the State of Hawaii to carry out the planning, design, and construction of any permanent water storage and conveyance facility used solely to regulate and maximize the water supply arising from a project that is eligible for assistance under this chapter or any other provision of law, including recycled water projects not congressionally authorized—
 (1)to recycle wastewater or ground water; or (2)to use integrated and coordinated water management on a watershed or regional scale.
 (b)Financial assistanceIn providing financial assistance under this section, the Secretary shall give priority to storage and conveyance components that—
 (1)ensure the efficient and beneficial use of water or reuse of the recycled water; (2)make maximum use of natural systems;
 (3)consistent with Secretarial Order No. 3297, dated February 22, 2010, support sustainable water management practices and the water sustainability objectives of one or more offices of the Department of the Interior or any other Federal agency;
 (4)(A)increase the availability of usable water supplies in a watershed or region to benefit people, the economy, and the environment; and
 (B)include adaptive measures needed to address climate change and future demands; (5)where practicable—
 (A)provide flood control or recreation benefits; and (B)include the development of incremental hydroelectric power generation;
 (6)include partnerships that go beyond political and institutional jurisdictions to support the efficient use of the limited water resources of the United States and the applicable region;
 (7)generate environmental benefits, such as benefits to fisheries, wildlife and habitat, and water quality and water-dependent ecological systems, as well as water supply benefits to agricultural and urban water users; and
 (8)the financing of which leverages private and other non-Federal resources. (c)Federal shareThe Federal share of the cost of a project carried out under subsection (a) shall be—
 (1)equal to the lesser of— (A)50 percent of total cost of the project; and
 (B)$15,000,000, adjusted for inflation; and (2)nonreimbursable.
 (d)Non-Federal shareThe non-Federal share of the cost of a project carried out under subsection (a) may include in-kind contributions to the planning, design, and construction of a project.
 (e)Title and costsA non-Federal entity entering into a financial assistance agreement under this section shall— (1)hold title to all facilities constructed under this section; and
 (2)be solely responsible for the costs of operating and maintaining those facilities. (f)ApprovalThe Secretary may enter into a financial assistance agreement under this section, if—
 (1)the Secretary notifies Congress of the proposed agreement at least 90 days before the date on which the Secretary enters into the agreement; and
 (2)Congress does not pass a joint resolution disapproving the agreement before such date. 232.Authorization of appropriationsThere is authorized to be appropriated $700,000,000 to carry out this chapter.
					3Reclamation title transfer program
					241.Short title; definitions
 (a)Short titleThis chapter may be cited as the Reclamation Title Transfer Act of 2015. (b)DefinitionsIn this chapter:
 (1)Conveyed propertyThe term conveyed property means an eligible facility that has been conveyed to a qualifying entity under section 242(b)(1). (2)Eligible facility (A)In generalThe term eligible facility means a reclamation project or facility, or a portion of a reclamation project or facility, for which the United States holds title and that meets the criteria for potential transfer established under section 244(a).
 (B)InclusionsThe term eligible facility includes dams and appurtenant works, infrastructure, recreational facilities, buildings, distribution and drainage works, and associated land or interests in land or water.
 (3)Qualifying entityThe term qualifying entity means a State, unit of local government, Indian tribe, municipal corporation, quasi-municipal corporation, or other entity (such as a water district) that, as determined by the Secretary, has the capacity to continue to manage the conveyed property for the same purposes that the conveyed property has been managed for under the reclamation laws.
 (4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation. 242.Authorization of title transfer program (a)Establishment of title transfer programThe Secretary may establish a program that—
 (1)identifies and analyzes the potential for public benefits from the transfer out of Federal ownership of eligible facilities, including analyses of the financial, operational, and environmental characteristics of the eligible facilities proposed for transfer; and
 (2)facilitates the transfer to qualifying entities of the title to eligible facilities to promote more efficient management of water and water-related facilities.
							(b)Authorization To transfer title to eligible facilities
 (1)In generalThe Secretary may convey to a qualifying entity all right, title, and interest of the United States in and to any eligible facility, subject to paragraphs (2) through (6), if—
 (A)the Secretary notifies Congress in writing of the proposed conveyance at least 90 days before the date on which the Secretary makes the conveyance; and
 (B)Congress does not pass a joint resolution disapproving the conveyance before such date. (2)Right of first refusalIf the entity that operates an eligible facility at the time that the Secretary attempts to facilitate the transfer of title under subsection (a)(2) is a qualifying entity, that entity shall have the right of first refusal to receive the conveyance under paragraph (1).
 (3)Reservation of easementThe Secretary may reserve an easement over a conveyed property if the Secretary determines that the easement is necessary for the management of any interests retained by the Federal Government under this chapter.
							(4)Mineral interests
 (A)RetentionThe Secretary shall retain any mineral interests associated with a conveyed property. (B)ManagementThe mineral interests retained under subparagraph (A) shall be managed—
 (i)consistent with Federal law; and (ii)in a manner that would not interfere with the purposes for which the reclamation project was authorized.
 (5)Interests in waterNo interests in water shall be conveyed under this chapter unless the conveyance is provided for in writing in an agreement between the Secretary and the qualifying entity.
 (6)Additional criteriaTitle transfers under this section shall be carried out consistent with— (A)this chapter; and
 (B)any additional criteria or procedures that the Secretary determines to be in the public interest. (c)Restrictions on useAs a condition of obtaining title to an eligible facility, the qualifying entity shall agree to use the eligible facility for substantially the same purposes the eligible facility is being used for during the period in which the eligible facility was under reclamation ownership.
						243.Compliance with environmental and historic preservation laws
 (a)In generalBefore conveying eligible facilities under this chapter, the Secretary shall complete all actions required under all applicable laws, including—
 (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (3)the National Historic Preservation Act (16 U.S.C. 470 et seq.). (b)Limitation on conveyancesThe Secretary may not convey an eligible facility under this chapter if the Secretary determines, as part of a review conducted under the National Environmental Policy Act of 1969 and with public input, that making the conveyance will lessen any of the protections afforded under the laws referred to in subsection (a) or is inconsistent with other applicable requirements to preserve and protect environmental, cultural, and historic assets.
						244.Eligibility criteria
 (a)EstablishmentThe Secretary shall establish criteria for determining whether facilities are eligible for conveyance under this chapter.
						(b)Minimum Requirements
 (1)Agreement of qualifying entityThe criteria established under subsection (a) shall include a requirement that a qualifying entity agree—
 (A)to accept title to the eligible facility; (B)to accept all liability for the eligible facility, except as otherwise provided in section 245;
 (C)to use the eligible facility for substantially the same purposes the eligible facility is being used for at the time the Secretary evaluates the potential transfer; and
 (D)to provide, as consideration for the assets to be conveyed, compensation to the United States in an amount that is the equivalent of the net present value of any repayment obligation to the United States or other income stream the United States derives from the eligible facility to be transferred as of the date of the transfer, including any costs previously deemed beyond the irrigator’s ability to pay and reassigned to project power customers for repayment.
								(2)Determinations of Secretary
 (A)In generalThe criteria established under subsection (a) shall include a requirement that the Secretary, in consultation with the Governor of any State in which the project is located, determine that the proposed transfer—
 (i)would not have an unmitigated significant effect on the environment; (ii)is uncomplicated, based on, as determined by the Secretary—
 (I)there being no significant opposition to the proposed transfer; (II)the eligible facility not being hydrologically, operationally, or financially integrated with other Federal or non-Federal water projects;
 (III)the eligible facility not generating electric power sold to, or eligible to be sold to, power customers (other than the project itself); and
 (IV)the parties to the transfer being able to reach agreement on legal, institutional, and financial arrangements relating to the conveyance;
 (iii)is consistent with the responsibility of the Secretary— (I)to protect land and water resources held in trust for federally recognized Indian tribes; and
 (II)to ensure compliance with any applicable international treaties and interstate compacts; and (iv)is in the financial interest of the United States.
 (B)PublicationThe Secretary shall make publically available information on how the Secretary made the determinations under subparagraph (A).
 (3)Status of reclamation landThe criteria established under subsection (a) shall require that any land to be conveyed out of Federal ownership under this Act is—
 (A)land acquired by the Secretary; or (B)land withdrawn by the Secretary, only if—
 (i)the Secretary determines in writing that the withdrawn land is encumbered by reclamation project facilities to the extent that the withdrawn land is unsuitable for return to the public domain; and
 (ii)the qualifying entity agrees to pay fair market value for the withdrawn land to be conveyed. 245.Liability (a)In generalExcept as provided in subsection (b), effective beginning on the date of conveyance of any eligible facility under this chapter, the United States shall not be liable under any law for damages of any kind arising out of any act, omission, or occurrence based on the prior ownership or operation of the conveyed property.
 (b)LimitationNotwithstanding subsection (a), the United States shall retain the responsibilities and authorities of the United States for a conveyed property based on the prior ownership or operation of the conveyed property by the United States under Federal environmental laws, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 246.BenefitsAfter a conveyance of an eligible facility under this chapter— (1)the conveyed property shall no longer be considered to be a part of a reclamation project; and
 (2)the entity to which the conveyed property is conveyed shall not be eligible to receive any benefits with respect to the conveyed property (including project power), except for benefits that would be available to a similarly situated entity with respect to property that is not part of a reclamation project.
						247.Compliance with other laws
 (a)In generalAfter a conveyance of title under this chapter, the qualifying entity to which the property is conveyed shall comply with all applicable Federal, State, and local laws (including regulations) in the operation of the conveyed property.
						(b)Effect
 (1)In generalNothing in this chapter shall affect or interfere with— (A)the laws of any State relating to the control, appropriation, use, or distribution of water used in irrigation or for any other purpose;
 (B)any vested right acquired under State law; or (C)any interstate compact, decree, or negotiated water rights agreement.
 (2)Conformity with State lawIn carrying out this chapter, the Secretary shall proceed in conformity with the State laws and rights acquired under State law described in paragraph (1).
							248.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this chapter such sums as are necessary. (b)Use of amountsAmounts made available under subsection (a) may be used—
 (1)to carry out the investigations to carry out this chapter; and (2)to pay any other costs associated with conveyances under this chapter, including an appropriate Federal share of the costs of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable law.
 (c)Not treated as project costsExpenditures made by the Secretary under this chapter— (1)shall not be a project cost assignable to a reclamation project; and
 (2)shall be nonreimbursable. 249.Termination of authorityThe authority of the Secretary to carry out conveyances under this chapter shall terminate 15 years after the date of enactment of this Act.
					CInnovative Stormwater Capture Program
 251.Short titleThis subtitle may be cited as the Innovative Stormwater Infrastructure Act of 2015. 252.Purposes and findingsCongress finds that—
 (1)many water resources in the United States are declining, particularly in urban and agricultural areas;
 (2)the decline of water resources is the result of— (A)an increase in population, water consumption, and impermeable surfaces; and
 (B)the negative effects of urbanization, commercial and industrial activities, and increasing and persistent droughts;
 (3)an October 2008 study by the National Research Council found that some of the benefits of innovative stormwater control infrastructure include—
 (A)increased water supplies; (B)the creation of jobs;
 (C)cost savings; and (D)a reduction of stormwater runoff, surface water discharge, stormwater pollution, and stormwater flows to protect and restore natural hydrology, meeting local conditions to the maximum extent feasible; and
 (4)capturing stormwater runoff in urban and suburban areas of the State of California can increase water supplies by over 600,000 acre-feet annually, and similar benefits are achievable in the urban and suburban areas of other States.
 253.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)CenterThe term center means a center of excellence for innovative stormwater control infrastructure established under section 4(a).
 (3)Eligible entityThe term eligible entity means— (A)a State, tribal, or local government; or
 (B)a local, regional, or other entity that manages stormwater, drinking water resources, or wastewater resources.
						(4)Eligible institution
 (A)In generalThe term eligible institution means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or a research institution, that has demonstrated excellence in innovative stormwater control infrastructure by—
 (i)conducting research on innovative stormwater control infrastructure to determine the means by which innovative infrastructure reduces stormwater runoff, enhances and protects drinking water sources, and improves water quality;
 (ii)developing and disseminating information regarding the means by which an organization can use innovative stormwater control infrastructure;
 (iii)providing technical assistance to an organization for an innovative stormwater control infrastructure project;
 (iv)developing best practices standards for innovative stormwater control infrastructure; (v)providing job training relating to innovative stormwater control infrastructure;
 (vi)developing course curricula for— (I)elementary schools (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (II)secondary schools (as defined in that section); (III)institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); or
 (IV)vocational schools; (vii)training students regarding innovative stormwater control infrastructure; or
 (viii)providing information to the Federal Government or State, tribal, and local governments regarding the implementation of innovative stormwater control infrastructure.
 (B)Associated definitionFor purposes of subparagraph (A), the term research institution means an entity that is— (i)described in section 501(c)(3) of the Internal Revenue Code of 1986;
 (ii)exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and (iii)organized and operated for research purposes.
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 518(h) of the Federal Water Pollution Control Act (33 U.S.C. 1377(h)).
 (6)StateThe term State means— (A)each of the several States of the United States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)Guam; (E)American Samoa;
 (F)the Commonwealth of the Northern Mariana Islands; (G)the Federated States of Micronesia;
 (H)the Republic of the Marshall Islands; (I)the Republic of Palau; and
 (J)the United States Virgin Islands. (7)Innovative stormwater control infrastructure (A)In generalThe term innovative stormwater control infrastructure means any green infrastructure stormwater management technique that—
 (i)uses natural systems or engineered systems that mimic natural processes to infiltrate, evapotranspire, or capture stormwater; and
 (ii)preserves, enhances, or mimics natural hydrology to protect or restore water quality. (B)InclusionsThe term innovative stormwater control infrastructure includes—
 (i)methods that promote absorption, uptake, percolation, evapotranspiration, and filtration by soil and plant life; and
 (ii)the preservation or restoration of— (I)natural topography, including hills, plains, ravines, and shorelines;
 (II)interconnected networks of natural land that protect essential ecological functions critical for water quality;
 (III)ecological function, including forests, grasslands, and deserts; (IV)bodies of water, including lakes, flood plains, headwaters, and wetlands; and
 (V)native soil characteristics of composition, structure, and transmissivity. 254.Centers of Excellence for innovative stormwater control infrastructure (a)Establishment of centers (1)In generalThe Administrator shall provide grants, on a competitive basis, to eligible institutions to establish and maintain not less than 3, and not more than 5, centers of excellence for innovative stormwater control infrastructure, to be located in various regions throughout the United States.
 (2)General operationEach center shall— (A)conduct research on innovative stormwater control infrastructure that is relevant to the geographical region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, and other environmental, economic, and social benefits;
 (B)develop manuals and establish industry standards on best management practices relating to State, tribal, local, and commercial innovative stormwater control infrastructure for use by State, tribal, and local governments and the private sector;
 (C)develop and administer testing and evaluation protocols to measure and verify the performance of stormwater infrastructure products and practices;
 (D)provide information regarding research conducted under subparagraph (A), manuals developed under subparagraph (B), and testing and evaluation performed under subparagraph (C) to the national electronic clearinghouse center for publication on the Internet website established under subsection (c) to provide to the Federal Government and State, tribal, and local governments and the private sector information regarding innovative stormwater control infrastructure;
 (E)provide technical assistance to State, tribal, and local governments to assist with the construction, operation, and maintenance of innovative stormwater control infrastructure projects;
 (F)collaborate with institutions of higher education and private and public organizations in the geographical region in which the center is located on innovative stormwater control infrastructure research and technical assistance projects;
 (G)assist institutions of higher education, secondary schools, and vocational schools to develop innovative stormwater control infrastructure curricula;
 (H)provide training regarding innovative stormwater control infrastructure to institutions of higher education and professional schools;
 (I)evaluate regulatory and policy issues relating to innovative stormwater control infrastructure; and (J)coordinate with the other centers to avoid duplication of efforts.
 (b)ApplicationTo be eligible to receive a grant under this section, an eligible institution shall prepare and submit to the Administrator an application at such a time, in such form, and containing such information as the Administrator may require.
 (c)National electronic clearinghouse centerOf the centers established under subsection (a)(1), one shall— (1)be designated as the national electronic clearinghouse center; and
 (2)in addition to the other functions of that center— (A)develop, operate, and maintain an Internet website and a public database that contains information relating to innovative stormwater control infrastructure; and
 (B)post to the website information from all centers. 255.Innovative stormwater control infrastructure project grants (a)Grant authorityThe Administrator shall provide grants, on a competitive basis, to eligible entities to carry out innovative stormwater control infrastructure projects in accordance with this section.
					(b)Innovative stormwater control infrastructure projects
 (1)Planning and development grantsThe Administrator may make planning and development grants under this section for the following projects:
 (A)Planning and designing innovative stormwater control infrastructure projects, including engineering surveys, landscape plans, maps, and implementation plans.
 (B)Identifying and developing standards and revisions to local zoning, building, or other local codes necessary to accommodate innovative stormwater control infrastructure projects.
 (C)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of innovative stormwater control infrastructure.
 (D)Developing training and educational materials regarding innovative stormwater control infrastructure for distribution to—
 (i)individuals and entities with applicable technical knowledge; and (ii)the public.
 (E)Developing an innovative stormwater control infrastructure portfolio standard program described in section 6(e).
 (2)Implementation grantsThe Administrator may make implementation grants under this section for the following projects: (A)Installing innovative stormwater control infrastructure.
 (B)Protecting or restoring interconnected networks of natural areas that protect water quality. (C)Monitoring and evaluating the environmental, economic, or social benefits of innovative stormwater control infrastructure.
 (D)Implementing a best practices standard for an innovative stormwater control infrastructure program. (E)Implementing an innovative stormwater control infrastructure portfolio standard program described in section 6(e).
 (c)ApplicationExcept as otherwise provided in this Act, to be eligible to receive a grant under this section, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require, including, as applicable—
 (1)a description of the innovative stormwater control infrastructure project; (2)a plan for monitoring the impacts of the innovative stormwater control infrastructure project on the water quality and quantity;
 (3)an evaluation of other environmental, economic, and social benefits of the innovative stormwater control infrastructure project; and
 (4)a plan for the long-term operation and maintenance of the innovative stormwater control infrastructure project.
 (d)Additional requirement for innovative stormwater control infrastructure portfolio standard projectIn addition to an application under subsection (c), a State or Indian tribe applying for a grant for an innovative stormwater control infrastructure portfolio standard program described in section 6(e) shall prepare and submit to the Administrator a schedule of increasing minimum percentages of the annual water to be managed using innovative stormwater control infrastructure under the program.
 (e)PriorityIn making grants under this section, the Administrator shall give priority to applications submitted on behalf of—
 (1)a community that— (A)has combined storm and sanitary sewers in the collection system of the community; or
 (B)is a low-income or disadvantaged community, as determined by the Administrator; or (2)an eligible entity that will use not less than 10 percent of the grant to provide service to a low-income or disadvantaged community, as determined by the Administrator.
						(f)Maximum amounts
						(1)Planning and development grants
 (A)Single grantThe amount of a single planning and development grant provided under this section shall be not more than $200,000.
 (B)Aggregate amountThe total amount of all planning and development grants provided under this section for a fiscal year shall be not more than 1/3 of the total amount made available to carry out this section.
							(2)Implementation grants
 (A)Single grantThe amount of a single implementation grant provided under this section shall be not more than $3,000,000.
 (B)Aggregate amountThe total amount of all implementation grants provided under this section for a fiscal year shall be not more than 2/3 of the total amount made available to carry out this section.
							(g)Federal share
 (1)In generalExcept as provided in paragraph (3), the Federal share of a grant provided under this section shall not exceed 65 percent of the total project cost.
 (2)Credit for implementation grantsThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this section the cost of planning, design, and construction work completed for the project using funds other than funds provided under this Act.
 (3)ExceptionThe Administrator may waive the Federal share limitation under paragraph (1) for an eligible entity that has adequately demonstrated financial need.
						256.Environmental Protection Agency innovative stormwater control infrastructure promotion
 (a)In generalThe Administrator shall ensure that the Office of Water, the Office of Enforcement and Compliance, the Office of Research and Development, and the Office of Policy of the Environmental Protection Agency promote the use of innovative stormwater control infrastructure in and coordinate the integration of innovative stormwater control infrastructure into permitting programs, planning efforts, research, technical assistance, and funding guidance.
 (b)DutiesThe Administrator shall ensure that the Office of Water— (1)promotes the use of innovative stormwater control infrastructure in the programs of the Environmental Protection Agency;
 (2)supports establishing public-private partnerships and other innovative financing mechanisms in the implementation of innovative stormwater control infrastructure; and
 (3)coordinates efforts to increase the use of innovative stormwater control infrastructure with— (A)other Federal departments and agencies;
 (B)State, tribal, and local governments; and (C)the private sector.
 (c)Regional innovative stormwater control infrastructure promotionThe Administrator shall direct each regional office of the Environmental Protection Agency, as appropriate based on local factors, to promote and integrate the use of innovative stormwater control infrastructure within the region that includes—
 (1)a plan for monitoring, financing, mapping, and designing the innovative stormwater control infrastructure;
 (2)outreach and training regarding innovative stormwater control infrastructure implementation for State, tribal, and local governments, tribal communities, and the private sector; and
 (3)the incorporation of innovative stormwater control infrastructure into permitting and other regulatory programs, codes, and ordinance development, including the requirements under consent decrees and settlement agreements in enforcement actions.
 (d)Innovative stormwater control infrastructure information-SharingThe Administrator shall promote innovative stormwater control infrastructure information-sharing, including through an Internet website, to share information with, and provide technical assistance to, State, tribal, and local governments, tribal communities, the private sector, and the public regarding innovative stormwater control infrastructure approaches for—
 (1)reducing water pollution; (2)protecting water resources;
 (3)complying with regulatory requirements; and (4)achieving other environmental, public health, and community goals.
 (e)Innovative stormwater control infrastructure portfolio standardThe Administrator, in collaboration with State, tribal, and local water resource managers, shall establish voluntary measurable goals, to be known as the innovative stormwater control infrastructure portfolio standard, to increase the percentage of annual water managed by eligible entities that use innovative stormwater control infrastructure.
 257.Report to CongressNot later than September 30, 2017, the Administrator shall submit to Congress a report that includes, with respect to the period covered by the report—
 (1)a description of all grants provided under this Act; (2)a detailed description of—
 (A)the projects supported by those grants; and (B)the outcomes of those projects;
 (3)a description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this Act;
 (4)recommendations for improvements to promote and support innovative stormwater control infrastructure for the centers, grants, and activities under this Act; and
 (5)a description of existing challenges concerning the use of innovative stormwater control infrastructure.
 258.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary for each of fiscal years 2016 through 2021.
				IIIImproved Infrastructure and Water Management
			ARestoring America’s Watersheds and Increasing Water Yields
 301.Short titleThis subtitle may be cited as the Restoring America’s Watersheds Act of 2015. 302.FindingsCongress makes the following findings:
 (1)Watershed health and effective headwaters management can have multiple benefits for water supply reliability, water quality, and ecosystems.
 (2)Investments to restore meadows, forests, and watersheds will improve their critical hydrological functions and reduce wildfire impacts.
 (3)Proper ecosystem restoration could increase groundwater storage by 50,000 to 500,000 acre-feet per year just within the National Forest System lands in the Sierra bioregion of the State of California.
 (4)Improved headwaters management would have a similarly significant impact on groundwater storage within National Forest System lands across the western States.
 (5)Source watersheds are recognized and defined as an integral part of federally funded water systems. 303.Water Source Protection ProgramSubtitle A of title III of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1126) is amended by adding at the end the following:
					
						3002.Water Source Protection Program
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and maintain a Water Source Protection Program (referred to in this section as the Program) within the National Forest System west of the 100th Meridian.
							(b)Water source investment partnerships
 (1)In generalIn carrying out the Program, the Secretary may enter into water source investment partnerships with end water users (including States, political subdivisions, Indian tribes, utilities, municipal water systems, irrigation districts, nonprofit organizations, and corporations) to protect and restore the condition of National Forest watersheds that provide water to the non-Federal partners.
 (2)FormA partnership described in paragraph (1) may take the form of memoranda of understanding, cost-share or collection agreements, long-term match funding commitments, or other appropriate instruments.
								(c)Water source management plan
 (1)In generalIn carrying out the Program, the Secretary may produce a water source management plan in cooperation with the water source investment partnership participants and State, local, and tribal governments.
 (2)FirewoodA water source management plan may give priority to projects that facilitate the gathering of firewood for personal use pursuant to section 223.5 of title 36, Code of Federal Regulations (or successor regulations).
 (3)Environmental analysisThe Secretary may conduct— (A)a single environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for all or part of the restoration projects in the water source management plan; and
 (B)a statement or analysis described in subparagraph (A) as part of the development of the water source management plan or after the finalization of the plan.
 (4)Endangered Species ActIn carrying out the Program, the Secretary may use the Manual on Adaptive Management of the Department of the Interior, including any associated guidance, for purposes of fulfilling any requirements under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
								(5)Funds and services
 (A)In generalIn carrying out the Program, the Secretary may accept and use funding, services, and other forms of investment and assistance from water source investment partnership participants to implement the water source management plan.
 (B)Manner of useThe Secretary may accept and use investments described in subparagraph (A) directly or indirectly through the National Forest Foundation.
									(C)Water Source Protection Fund
 (i)In generalSubject to the availability of appropriations, the Secretary may establish a Water Source Protection Fund to match funds or in-kind support contributed by water source investment partnership participants under subparagraph (A).
 (ii)Use of appropriated fundsThe Secretary may use funds appropriated to carry out this subparagraph to make multiyear commitments, if necessary, to implement one or more water source investment partnership agreements..
 304.Watershed Condition FrameworkSubtitle A of title III of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1126) is amended by inserting after section 3002, as added by section 303, the following:
					
						3003.Watershed Condition Framework
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and maintain a Watershed Condition Framework within the National Forest System west of the 100th Meridian—
 (1)to evaluate and classify the condition of watersheds, taking into consideration— (A)water quality and quantity;
 (B)aquatic habitat and biota; (C)riparian and wetland vegetation;
 (D)the presence of roads and trails; (E)soil type and condition;
 (F)groundwater-dependent ecosystems; (G)relevant terrestrial indicators, such as fire regime, risk of catastrophic fire, forest and rangeland vegetation, invasive species, and insects and disease; and
 (H)other significant factors, as determined by the Secretary; (2)to identify for restoration up to 5 priority watersheds in each National Forest, and up to 2 priority watersheds in each national grassland, taking into consideration the impact of the condition of the watershed condition on—
 (A)wildfire behavior; (B)flood risk;
 (C)fish and wildlife; (D)drinking water supplies;
 (E)irrigation water supplies; (F)forest-dependent communities; and
 (G)other significant impacts, as determined by the Secretary; (3)to develop a watershed restoration action plan for each priority watershed that—
 (A)takes into account existing restoration activities being implemented in the watershed; and (B)includes, at a minimum—
 (i)the major stressors responsible for the impaired condition of the watershed; (ii)a set of essential projects that, once completed, will address the identified stressors and improve watershed conditions;
 (iii)a proposed implementation schedule; (iv)potential partners and funding sources; and
 (v)a monitoring and evaluation program; (4)to prioritize restoration activities for each watershed restoration action plan;
 (5)to implement each watershed restoration action plan; and (6)to monitor the effectiveness of restoration actions and indicators of watershed health.
 (b)CoordinationThroughout the establishment and maintenance of the Watershed Condition Framework, the Secretary shall—
 (1)coordinate with interested non-Federal landowners and with State, tribal, and local governments within the relevant watershed; and
 (2)provide for an active and ongoing public engagement process. (c)Emergency designationNotwithstanding subsection (a)(2), the Secretary may identify a watershed as a priority for rehabilitation in the Watershed Condition Framework without using the process described in subsection (a), if the appropriate Forest Supervisor determines that—
 (1)a wildfire has significantly diminished the condition of the watershed; and (2)the emergency stabilization activities of the Burned Area Emergency Response Team are insufficient to return the watershed to proper function..
				305.Forest Service Legacy Roads and Trails Remediation Program
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and maintain a Forest Service Legacy Roads and Trails Remediation Program (referred to in this section as the Program) within the National Forest System west of the 100th Meridian—
 (1)to carry out critical maintenance and urgent repairs and improvements on National Forest System roads, trails, and bridges;
 (2)to restore fish and other aquatic organism passage by removing or replacing unnatural barriers to the passage of fish and other aquatic organisms;
 (3)to decommission unneeded roads and trails; and (4)to carry out associated activities.
 (b)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore— (1)water quality;
 (2)watersheds that feed public drinking water systems; or (3)habitat for threatened, endangered, and sensitive fish and wildlife species.
 (c)National Forest SystemExcept as authorized under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), all projects carried out under the Program shall be on National Forest System roads.
 (d)National Program StrategyNot later than 180 days after the date of enactment of this Act, the Secretary shall develop a national strategy for implementing the Program.
 306.Reauthorization of the Collaborative Forest Landscape Restoration FundSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is amended by striking 2019, to remain available until expended and inserting 2015, and $80,000,000 for each of fiscal years 2016 through 2024, to remain available until expended.
				BReservoir Operation Improvement
 311.Short titleThis subtitle may be cited as the Five Demonstrations of Advancing Yields by Fixing Operations of Reservoirs to Encompass Climatic and Atmospheric Science Trends Act.
				312.Projects, plans, and reports
 (a)Specific informationNot later than 90 days after the date of enactment of this Act, the Secretary of the Army shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report including the following information for any State under a gubernatorial drought declaration during water year 2015:
 (1)A list of Army Corps and non-Army Corps (section 7 of the Flood Control Act of 1944 (33 U.S.C. 709)) projects that have a water control plan.
 (2)The year the original water control manual was approved. (3)The year for any subsequent revisions to the project’s water control plan and manual.
 (4)A list of projects in which operational deviations for drought contingency have been requested or implemented and the status of the request.
 (5)How water conservation and water quality improvements were addressed. (6)A list of projects where permanent changes to storage allocations have been requested and the status of the request.
 (b)Identification of projectsNot later than 60 days after completion of the report under subsection (a), the Secretary of the Army, in consultation with the National Oceanic and Atmospheric Administration, shall identify any projects from the report that meet the following criteria:
 (1)Located in a State in which a drought emergency has been declared or was in effect during the 1-year period preceding the date of completion of the report by the Secretary under subsection (a).
 (2)Future revision of a water operations manual, including flood control rule curves, based on the better use of improved weather forecasting or run-off forecasting methods, new watershed data, or changes to project operations, would be likely to enhance the existing authorized project purposes for water supply storage capacity and reliability, or flood control operations.
 (c)Additional projectsIn addition, not later than 60 days after completion of the report in subsection (a), the Secretary of the Army shall identify any non-Corps projects that meet the criteria in subsection (b) and the following 2 criteria:
 (1)The owner of the non-Corps project has submitted to the Secretary of the Army a formal request to review or revise the operations manual or flood control rule curves to accommodate new watershed data or projected project modifications or operational changes.
 (2)The modifications or operational changes proposed by the owner of the non-Corps projects are likely to enhance water supply benefits and flood control operations.
 (d)Pilot projectsNot later than 1 year after identification of the projects in subsections (b) and (c), if any, the Secretary of the Army, in consultation with the National Oceanic and Atmospheric Administration, shall establish not more than 5 pilot projects to implement forecast-based reservoir operations.
					(e)Coordination with non-Federal project sponsor
 (1)In generalIf any of the projects identified in subsections (b) and (c) are non-Federal projects, the Secretary of the Army, prior to carrying out an activity under this section, shall consult with the non-Federal project sponsor and enter into a cooperative agreement, memorandum of understanding, or other agreement with the non-Federal project sponsor.
 (2)DefinitionIn this subsection, the term non-Federal project sponsor means an entity or a local government entity, including a municipal water district, that currently manages (in whole or in part) an Army Corps of Engineers dam or reservoir.
 (f)Forecast-Based reservoir operations planAs part of the pilot project under subsection (d), the Secretary, in consultation with the National Oceanic and Atmospheric Administration, in designing and implementing a forecast-based reservoir operations plan, shall include the following:
 (1)The relationship between ocean and atmospheric conditions, including the El Niño and La Niña cycles, and the potential for above normal, normal, and below normal rainfall for the coming water year.
 (2)The precipitation and runoff index specific to the basin and watershed of the relevant dam or reservoir, including incorporating information about hydrological and meteorological conditions that influence the timing and quantity of runoff.
 (3)Improved hydrologic forecasting for precipitation, snowpack, streamflow, and soil moisture conditions.
 (4)An adjustment of operational flood control rule curves to optimize water supply storage and reliability, hydropower production, environmental benefits for flows and temperature, and other authorized project benefits, without a reduction in flood safety.
 (5)Proactive management in response to changes in forecasts. (g)Non-Federal fundsUpon finalizing an agreement with a non-Federal project sponsor pursuant to subsection (e), the Secretary of the Army may accept non-Federal funds for all or a portion of the cost of carrying out a review or revision of water control manuals and flood control rule curves.
 (h)No additional authorityRevisions of the manuals referred to in subsection (b) shall not interfere with authorized purposes. Nothing in this Act authorizes the Secretary of the Army to carry out, at a Corps of Engineers dam or reservoir, any project for a purpose not otherwise authorized as of the date of enactment of this Act.
 (i)ConsultationIn implementing the pilot projects pursuant to subsection (d), the Secretary of the Army may consult with other affected interests, including non-Federal entities responsible for operations and maintenance costs of a Corps facility, affected water rights holders, individuals and entities with storage entitlements, and local agencies with flood control responsibilities downstream of a Corps facility.
 (j)Change to operations manualNot later than 180 days after the completion of a change to the operations manual or flood control rule curves, the Secretary shall submit a report to the appropriate committees of Congress regarding the components of the forecast-based reservoir operations plan incorporated into the change.
					CReclamation Projects for Renewable Energy To Reduce Evaporation Loss
				320.Findings and purpose
 (a)FindingsThe Congress finds that— (1)evaporative loss along Bureau of Reclamation reservoirs, canals, and other conveyance systems reduces the quantity and reliability of water deliveries;
 (2)drought and extreme aridity from changing weather patterns will contribute to increased evaporative loss in the future; and
 (3)existing Central Valley Project operations assume a conveyance loss for evaporation and seepage south of the Delta of 150,000 acre-feet annually.
 (b)PurposeThe purpose of this subtitle is to expand investments in infrastructure for Bureau of Reclamation reservoirs, canals, and other conveyance systems, that will provide shade, reduce evaporative loss, and increase water supplies in the arid western States.
 321.DefinitionsIn this subtitle: (1)Covered landThe term covered land means land that is—
 (A)land under the administrative jurisdiction of the Bureau of Reclamation; and (B)not excluded from the development of solar or wind energy under—
 (i)a final land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (ii)Federal law. (2)FundThe term Fund means the Fish and Wildlife Restoration Fund established under section 324.
 (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (4)SecretaryThe term Secretary means the Secretary of the Interior.
					322.Evaluation and report
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall complete an evaluation and report to Congress on the potential for developing rights-of-way along Bureau of Reclamation canals and infrastructure, including reservoirs, for solar or wind energy production through leasing of lands or other means.
 (b)ReportThe report to Congress shall specify— (1)the location of potential rights-of-way for energy production;
 (2)estimates of water losses due to evaporation that would be reduced due to shade and other benefits from energy production;
 (3)the total acreage available for energy production; (4)existing transmission infrastructure at such locations;
 (5)estimates of fair market leasing value of potential energy sites; and (6)estimates of energy development potential at sites.
						323.Development of solar and wind energy on covered land
					(a)Pilot program on selected covered land
 (1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a wind and solar energy leasing pilot program under which the Secretary conducts lease sales of certain sites located on covered land for purposes of carrying out wind and solar energy projects.
						(2)Selection of sites on covered land
 (A)In generalNot later than 90 days after the date the pilot program is established under paragraph (1), the Secretary shall select from covered land—
 (i)1 site for the development of a solar energy project; and (ii)1 site for the development of a wind energy project.
 (B)Site selectionIn selecting sites under subparagraph (A), the Secretary shall— (i)give a preference to sites that the Secretary determines—
 (I)are likely to attract a high level of wind and solar energy industry interest; (II)would likely have a positive impact on water supply through reducing water loss from evaporation by providing shade and temperature reductions, or beneficial impacts from energy production and infrastructure; and
 (III)would serve as models for the expansion of the pilot program to other locations if the program is expanded under subsection (c);
 (ii)take into consideration the value of the multiple resources of the covered land on which such sites are located; and
 (iii)not select any site for which a right-of-way or special use permit for site testing or construction has been issued under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.).
								(3)Lease sales of project sites
 (A)In generalExcept as provided in paragraph (4)(B)(i), not later than 180 days after the date on which sites are selected under paragraph (2), the Secretary shall offer each site for competitive leasing under such terms and conditions as the Secretary requires.
 (B)BiddingBidding on a site offered for lease under this subsection shall be— (i)limited to one round;
 (ii)open only to bidders who— (I)submit a plan of development for such site together with the bid; and
 (II)the Secretary determines are qualified under subparagraph (C)(ii); and (iii)conducted using a bidding system selected by the Secretary, including—
 (I)a cash bonus bids system requiring payment of the royalty established under this Act; (II)a variable royalty bids system based on a percentage of the gross proceeds from the sale of electricity produced from the site offered for lease, except that the royalty shall not be less than the royalty required under this Act, together with a fixed cash bonus; or
 (III)such other bidding system as ensures a fair return to the public consistent with the royalty established under this Act.
 (C)Bidder qualificationsThe Secretary shall— (i)before conducting any lease sale under this subsection, establish qualification requirements for bidders on a site offered for lease that ensure that such bidders, with respect to wind or solar energy projects—
 (I)are able to expeditiously develop such a project on the site; (II)possess the financial resources necessary to complete such a project;
 (III)possess knowledge of the technology needed to complete such a project; (IV)meet eligibility requirements that are substantially similar to the eligibility requirements for leasing that apply under the first section of the Mineral Leasing Act (30 U.S.C. 181 et seq.); and
 (V)possess such other qualifications as the Secretary determines are necessary; and (ii)using the requirements established under clause (i), determine whether a person is qualified to be a bidder on a site offered for lease under this subsection.
 (D)Credit for bid preparation expendituresIn the case of a site offered for lease under this subsection with respect to which more than one bid is submitted on the date of the lease sale of such site, the Secretary shall give credit to each person who submitted a bid with respect to such site for expenditures such person incurred in the preparation of such bid.
							(4)Lease terms
 (A)In generalThe Secretary may establish such lease terms and conditions, including the duration of the lease with respect to any site offered for lease under this subsection.
 (B)Short-term leases for data collectionIn carrying out this subsection, the Secretary shall— (i)offer on a noncompetitive basis a short-term lease on not less than one site selected under paragraph (2) for purposes of data collection; and
 (ii)upon the expiration of the short-term lease, offer on a competitive basis a long-term lease, giving credit toward the bonus bid submitted with respect to the long-term lease to the holder of the short-term lease for any qualified expenditures made by such holder to collect data or to develop the site during such short-term lease.
 (5)RevenuesSubject to section 324, the Secretary may collect bonus bids, royalties, fees, or other payments (except rental payments) with respect to sites offered for lease under this subsection.
 (6)ReportNot later than 90 days after the date on which the Secretary conducts the final lease sale under this subsection, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the results of each lease sale conducted under this subsection, including—
 (A)the level of competitive interest; (B)a summary of bids and revenues received; and
 (C)any other factors that may have impacted the lease sale. (7)Other laws (A)Compliance with land management and environmental lawsIn offering sites for lease under this subsection, the Secretary concerned shall comply with—
 (i)all Federal laws applicable to lands under the administrative jurisdiction of the Bureau of Land Management; and
 (ii)Federal or State environmental laws or any other relevant laws. (B)Applicability to wind and solar energy projects under other Federal lawsNothing in this subsection shall be construed so as to prohibit the Secretary from issuing rights-of-way or special use permits with respect to wind and solar energy projects in compliance with other Federal laws and regulations in effect on the date of the enactment of this Act.
							(8)Enforcement of Federal land policy management
 (A)In generalSections 302(c) and 303 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(c), 1733) shall apply to activities conducted on sites on covered land offered for lease under this subsection.
 (B)Effect on enforcement authority under other Federal lawNothing in this subsection shall be construed so as to reduce or limit the enforcement authority vested in the Secretary or the Attorney General on covered land under any other Federal law.
 (b)Temporary extension of pilot programUntil final regulations are issued under subsection (c)(4), the Secretary shall continue to carry out the pilot program under subsection (a) on the sites offered for lease under such subsection. The Secretary may extend any lease issued for such sites under subsection (a) under the same terms and conditions applicable to such lease on the date of the lease sale as necessary until final regulations are issued under subsection (c)(4) with respect to such sites.
					(c)Expansion of pilot program to all covered land
 (1)Joint determination requiredNot later than 5 years after the date of the enactment of this Act, the Secretary shall determine whether to expand the pilot program established under subsection (a) to apply to all covered land, including sites with respect to which leases were issued under subsection (a). In making such determination, the Secretary shall—
 (A)take into consideration the results of the pilot program; (B)consult with—
 (i)the heads of Federal agencies and relevant State agencies (including State fish and wildlife agencies);
 (ii)interested States, Indian tribes, and local governments; (iii)representatives of the solar and wind energy industries;
 (iv)representatives of the environment, conservation, and outdoor sporting communities; and (v)the public; and
 (C)consider whether such expansion— (i)provides an effective means of developing wind or solar energy; and
 (ii)is in the public interest. (2)Expansion authorizedThe Secretary shall expand the pilot program only if the Secretary determined to expand the pilot program under paragraph (1).
 (3)Report on joint determinationNot later than 60 days after making the determination under paragraph (1) to expand the pilot program, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the basis and findings for the determination.
 (4)Regulations to implement expansionNot later than one year after making a determination to expand the pilot program under paragraph (1), the Secretary shall issue final regulations to implement this subtitle.
						(5)Applicability of provisions of pilot program to expanded program
 (A)In generalExcept as provided in subparagraph (B), paragraphs (3), (7), and (8) of subsection (a) shall apply to covered land offered for lease under this subsection in the same manner as such paragraphs apply to sites offered for lease under subsection (a).
 (B)Competitive leasing not required under certain circumstancesThe requirement under subsection (a)(3) that a lease be sold on a competitive basis shall not apply to a lease issued under this subsection if the Secretary determines that—
 (i)no competitive interest exists for the covered land offered for lease; (ii)the public interest would not be served by the competitive issuance of a lease with respect to such covered land; or
 (iii)the lease is for a purpose described in paragraph (7)(A)(ii). (6)Payments (A)In generalSubject to section 324, the Secretary shall establish fees, bonuses, or other payments (except rental payments) to ensure a fair return to the United States for any lease issued under this subsection.
 (B)Bonus bidsThe Secretary may grant credit toward any bonus bid for a qualified expenditure by the holder of a lease described in paragraph (7)(A)(ii) in any competitive lease sale held for a long-term lease of the covered land that is the subject of the lease described in such paragraph.
							(C)Readjustment
 (i)In generalRoyalties and other terms and conditions of a lease issued under this subsection shall be subject to readjustment—
 (I)on the date that is 15 years after the date on which the lease is issued; and (II)every 10 years thereafter.
 (ii)IndexingEffective on the first day of the first month beginning after the date of enactment of this Act and each year thereafter, the amount of royalties or other terms and conditions subject to readjustment under clause (i) shall be adjusted to reflect changes for the 12-month period ending on the most recent date for which data are available in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.
								(7)Lease duration, administration, and readjustment
							(A)Duration
 (i)In generalExcept as provided in clause (ii), a lease issued under this subsection shall be for— (I)an initial term of 25 years; and
 (II)any additional period after the initial 25-year term during which electricity is being produced annually in commercial quantities from the lease.
 (ii)Data collection leasesIn the case of a lease issued under this subsection for the placement and operation of a meteorological or data collection facility or for the development or demonstration of a new wind or solar energy technology, such lease shall have a term of not more than 5 years.
 (B)AdministrationThe Secretary of the Interior shall establish terms and conditions for the issuance, transfer, renewal, suspension, and cancellation of a lease issued under this subsection.
 (C)Readjustment provision requiredEach lease issued under this subsection shall provide for readjustment in accordance with subparagraph (A).
 (8)Surface-Disturbing activitiesThe Secretary shall issue regulations regarding surface-disturbing activities conducted under any lease issued under this subsection, including any reclamation and other actions necessary to conserve and to offset impacts to surface resources.
						(9)Security
 (A)In generalThe Secretary shall require that the holder of a lease issued under this subsection— (i)furnish a surety bond or other form of security, as prescribed by the Secretary;
 (ii)provide for the reclamation and restoration of the covered land that is the subject of the lease; and
 (iii)comply with such other requirements as the Secretary considers necessary to protect the interests of the public and the United States.
 (B)Periodic reviewNot less frequently than once every 5 years, the Secretary shall conduct a review of the adequacy of the surety bond or other form of security provided by the holder of a lease issued under this subsection.
							324.Royalties
 (a)In generalThe Secretary shall require as a term and condition of any lease issued under section 323, the payment of a royalty. The Secretary shall establish such royalty pursuant to a rulemaking. The royalty shall be a percentage of the gross proceeds from the sale of electricity produced on covered land that is the subject of such lease, at a rate that—
 (1)encourages production of solar or wind energy; (2)ensures a fair return to the public comparable to the return that would be obtained on State or private land; and
 (3)encourages the maximum energy generation while disturbing the least quantity of covered land and other natural resources, including water.
 (b)ConsiderationIn establishing the royalty under subsection (a), the Secretary shall consider the relative capacity factors of wind and solar energy projects.
 (c)Exclusive payment on sale of electricityThe royalty under subsection (a) shall be the only rent, royalty, or similar payment to the Federal Government required with respect to the sale of electricity produced under a lease issued under section 323.
 (d)Royalty reliefThe Secretary may reduce the royalty rate established under subsection (a) if the holder of a lease issued under this Act shows by clear and convincing evidence that—
 (1)collection of the full royalty would unreasonably burden energy generation on covered land that is the subject of the lease; and
 (2)the royalty reduction is in the public interest. (e)Enforcement (1)Auditing systemThe Secretary shall establish a comprehensive inspection, collection, fiscal, and production accounting and auditing system—
 (A)to accurately determine royalties, interest, fines, penalties, fees, deposits, and other payments owed under this subtitle; and
 (B)to collect and account for the payments in a timely manner. (2)Applicability of Federal Oil and Royalty Management Act of 1982The provisions of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.) (including the civil and criminal enforcement provisions of such Act) shall apply to leases issued under this subtitle with respect to wind and solar energy projects in the same manner as such provisions apply to oil and gas leases.
 (f)Report on royaltiesNot later than 5 years after the date of enactment of this Act and every 5 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report consisting of a review of the collections and impacts of the royalties and fees collected under this subtitle, including—
 (1)the total revenues received (by category) on an annual basis as royalties from wind and solar energy development and production (specified by energy source) on covered land;
 (2)whether the revenues received for the development of wind and solar energy development are comparable to the revenues received for similar development on State or private land;
 (3)any impact on the development of wind and solar energy on covered land as a result of the royalties; and
 (4)any recommendations with respect to changes in Federal law (including regulations) relating to the amount or method of collection (including auditing, compliance, and enforcement) of the royalties.
 (g)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary shall issue final regulations to carry out this section.
					325.Disposition of royalty revenue
 (a)Allocation of revenueAll amounts collected by the Secretary as royalties or bonuses under subsection (a)(5) or (c)(6) of section 323 shall be distributed as follows:
 (1)25 percent shall be paid by the Secretary of the Treasury to States within the boundaries of which the royalties or bonuses are derived, to be allocated among such States based on the percentage of covered land from which such royalties or bonuses are derived in each State.
 (2)25 percent shall be paid by the Secretary of the Treasury to the counties within the boundaries of which the royalties or bonuses are derived, to be allocated among such counties based on the percentage of covered land from which such royalties or bonuses are derived in each county.
 (3)25 percent shall be deposited into the Fish and Wildlife Restoration Fund established by subsection (b) and used in accordance with that subsection.
 (4)For the period that begins on the date of the enactment of this Act and ending on the date that is 15 years after the date of the enactment of this Act, 15 percent shall be paid by the Secretary of the Treasury directly to the State offices of the Bureau of Reclamation with jurisdiction over the areas of which the royalties or bonuses are derived for purposes of reducing the number of renewable energy permits that have not been processed before the date of the enactment of this Act, to be allocated among such offices based on the percentage of covered land from which the royalties or bonuses are derived in each State.
 (5)The remainder shall be deposited into the general fund of the Treasury for purposes of reducing the annual Federal budget deficit.
						(b)Fish and Wildlife Restoration Fund
 (1)EstablishmentThere is established in the Treasury a Fish and Wildlife Restoration Fund to be administered by the Secretary of the Interior for use in regions impacted by the development of hydropower by Federal agencies, including the Bureau of Reclamation, and the development of wind or solar energy on Bureau of Reclamation land.
 (2)Use of fundsThe Secretary shall use amounts in the Fund to take actions and to make payments to State agencies, Federal agencies, or other interested persons in such regions for—
 (A)protecting and restoring important fish and wildlife habitat and native populations in such regions, including corridors, water resources, and other sensitive land; and
 (B)improving fish species habitat or native population within the boundaries and downstream of a Bureau of Reclamation project.
 (3)Availability of amountsAmounts in the Fund shall be available for expenditure, in accordance with this subsection, without further appropriation and without fiscal year limitation.
						(4)Investment of Fund
 (A)In generalAny amounts deposited in the Fund shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities.
 (B)DepositAny interest earned under subparagraph (A) shall be deposited into the Fund. (5)Mitigation requirementsThe expenditure of funds under this subsection shall be separate and distinct from any mitigation requirements imposed pursuant to any law, regulation, or term or condition of any lease, right-of-way, or other authorization.
						(c) Allocation for permitting after expiration of 15-Year period
 (1)Certification by SecretaryAt the end of the period described in subsection (a)(4), the Secretary shall certify whether the State offices referred to in such subsection have adequately reduced the renewable energy permitting backlog referred to in such subsection.
 (2)Allocation after certificationIf the Secretary certifies under paragraph (1) that— (A)the State offices referred to in such paragraph have not adequately reduced the backlog referred to in such paragraph—
 (i)the period described in subsection (a)(4) shall be extended by an additional 15-year period; and (ii)payments shall continue to be made during that period as described in such subsection; or
 (B)the State offices referred to in such paragraph have adequately reduced such backlog— (i)two-thirds of the amount otherwise required to be paid under subsection (a)(4) shall be added to the amount deposited in the Fund established under subsection (b); and
 (ii)one-third of such amount shall be deposited into the general fund of the Treasury for purposes of reducing the annual Federal budget deficit.
								(d)Payments to States and counties
 (1)In generalAmounts paid to States and counties under subsection (a) shall be used in a manner that is consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).
 (2)ImpactsNot less than 35 percent of the amount paid to a State each fiscal year shall be used for the purposes described in subsection (b)(2).
						DImproved Reclamation Crop Data
 331.DefinitionsFor the purposes of this subtitle: (1)Agricultural water contractThe term agricultural water contract means any contract or arrangement, including water service contracts, repayment contracts, water rights settlement contracts, exchange contracts, or other form of agreement, through which agricultural users receive water and deliveries through a facility owned, operated, or constructed in whole or in part by the Bureau of Reclamation, including contracts under the Reclamation Act of 1902 (ch. 1093; 32 Stat. 388) as amended and supplemented.
 (2)Drought emergencyThe term drought emergency means a period when a state of drought emergency declared by the Governor of the State is in effect.
 (3)Federally developed water suppliesThe term federally developed water supplies means water supplies derived from a project developed by the Secretary pursuant to Federal law. (4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation.
 (5)Water-intense permanent cropThe term water-intense permanent crop means any crop considered by the Secretary, after consultation with the Secretary of Agriculture, to be unsustainable for an area given its expected level of rainfall in the absence of the federally developed water supply.
 332.Determination of planting of water-intense permanent cropsThe Secretary shall survey agricultural water contracts related to federally developed water supplies to determine if water-intense permanent crops have been planted by or on behalf of the customers or beneficiaries of any agricultural water contract during a drought emergency. The survey shall include the examination of all such contracts in effect at any time during the period from the date of the enactment of this Act and until the date that is 10 years before the date of the enactment of this Act.
 333.Report related to water-intense permanent cropsNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a report based on the survey conducted pursuant to section 331 and other information available to the Secretary to Congress that includes—
 (1)the number and location of acres put into production of water-intense permanent crops during a drought emergency;
 (2)the types of water-intense permanent crops put into production on each acre; and (3)the impact that putting the water-intense permanent crops into production had and is projected to have on the water demands for the agricultural water contracts and federally developed water supply related to those crops.
					EImproved Oversight of State Injection Wells
 341.Amendment to the Safe Drinking Water ActSection 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1) is amended by adding at the end the following new subsection:
					
 (f)For the purposes of subsection (c), if the Administrator finds that a State has, at any time, improperly issued permits under the State’s underground injection control program and the State fails to address such deficiencies and take sufficient remedial action, as determined by the Administrator, by the date that is 90 days after the date on which the Administrator notifies the State of such finding, the State shall be considered to no longer meet the requirements of clause (i) or (ii) of subsection (b)(1)(A) until such time as the State has addressed the deficiencies and taken sufficient remedial action, as determined by the Administrator..
				FCombating Water Theft for Illegal Marijuana Cultivation
 351.Policy directive on illegal water diversion for marijuana cultivationNot later than 90 days after the date of enactment of this Act, the Director of National Drug Control Policy, in collaboration with the Secretary of the Interior and the Administrator of the Environmental Protection Agency, shall determine the amount of water diverted for marijuana cultivation in each of the high intensity drug trafficking areas (as designated under section 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706)) within the State of California and other States with declared droughts.
 352.Environmental reporting requirements for Domestic Cannabis Eradication programNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Attorney General shall require, as a condition of the receipt of any funds under the Domestic Cannabis Eradication/Suppression program of the Drug Enforcement Administration, or any successor program thereto, a report from any participant in such program containing information on the environmental consequences of actions taken pursuant to program participation. The Attorney General, in making any determination to provide funding under the program, shall take into account the information so reported.
 353.Trespass marijuana location registryNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish and maintain a registry, in which reports received by the Attorney General of incidents of cultivation of marijuana on Federal or State property or while intentionally trespassing on the property of another will be recorded and, to the extent feasible, made available to the public.
				354.Funding for remediation of trespass marijuana sites
 (a)From forfeiture fundSection 524(c)(1)(E)(ii) of title 28, United States Code, is amended— (1)by striking and at the end of subclause (I);
 (2)by inserting and after the semicolon at the end of subclause (II); and (3)by inserting after subclause (II) the following:
							
 (III)costs incurred by or on behalf of any State, local, or tribal government in connection with the remediation of any area formerly used for the production or cultivation of marijuana, including the removal of any hazardous substance or pollutant or contaminant, in which such State, local, or tribal government has assisted in a Federal prosecution related to marijuana;.
 (b)From restitution in criminal casesSection 413(q) of the Controlled Substances Act (21 U.S.C. 853(q)) is amended— (1)by striking or methamphetamine the first place it appears and inserting , methamphetamine, or marijuana; and
 (2)by inserting after or methamphetamine the second place it appears the following: , or cultivation of marijuana,. 355.Voluntary guidelines (a)Establishment of voluntary guidelinesNot later than 6 months after the date of enactment of this Act, the Secretary of Agriculture (in this section referred to as the Secretary), in consultation with other appropriate Federal agencies, including the Environmental Protection Agency, shall establish voluntary guidelines, based on the best currently available scientific knowledge—
 (1)for the remediation of former indoor and outdoor marijuana cultivation and processing sites, including guidelines regarding preliminary site assessment and the remediation of residual contaminants and ecosystems; and
 (2)for State, local, and tribal governments to use in developing and implementing laws, regulations, guidelines, and other policies that apply the best available research and technology to the remediation of former indoor and outdoor marijuana cultivation and processing sites.
 (b)ConsiderationsIn establishing the voluntary guidelines under subsection (a), the Secretary shall consider, at a minimum—
 (1)relevant standards, guidelines, and requirements found in Federal, State, tribal, and local laws and regulations;
 (2)the various types and locations of former marijuana cultivation or processing sites, including both indoor and outdoor sites; and
 (3)the estimated costs of carrying out any such guidelines. (c)ConsultationThe Secretary shall work with State, local, and tribal governments and other non-Federal agencies and organizations the Secretary determines relevant to promote and encourage the adoption of the voluntary guidelines.
 (d)Revisions to the guidelinesThe Secretary shall periodically review and, as the Secretary, in consultation with State, local, and tribal governments and other interested parties, determines necessary and appropriate, revise the voluntary guidelines to incorporate findings of the research conducted pursuant to section 356 and other new knowledge.
 356.Research programThe Secretary of Agriculture, in consultation with other appropriate Federal agencies, including the Environmental Protection Agency, shall establish a program of research to support the development and revision of the voluntary guidelines established under section 355. Such program shall—
 (1)identify marijuana cultivation or processing-related chemicals of concern; (2)assess the types and levels of exposure to chemicals of concern identified under paragraph (1) that may present significant adverse biological effects, and identify actions and additional research necessary to remediate such biological effects;
 (3)assess the impacts of marijuana cultivation and processing on waterways and bodies of water, and identify actions and additional research necessary to remediate such impacts;
 (4)evaluate the performance of current remediation techniques for marijuana cultivation and processing sites;
 (5)identify areas where additional research is necessary, including research relating to— (A)the impacts of indoor and outdoor marijuana cultivation and processing, including biological and hydrological effects and impacts to soil and landscape, such as the potential for erosion; and
 (B)the remediation of former indoor or outdoor marijuana cultivation or processing sites; (6)support other research priorities identified by the Secretary, in consultation with State, local, and tribal governments and other interested parties; and
 (7)include collaboration with colleges and universities currently engaged in research on any matter described in this section or additional research priorities determined appropriate by the Secretary.
					GSECURE Water Amendments
				361.Authorized activities; eligibility; authorization of appropriations
 (a)In generalSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(H)— (i)in clause (i), by striking or at the end;
 (ii)in clause (ii), by striking the period and inserting ; or; and (iii)by adding at the end the following:
									
 (iii)to plan for or address the impacts of drought.; and (B)in paragraph (2)(A)—
 (i)by striking ; and and inserting ; or; (ii)by striking (A) be located within the States and inserting the following:
									
 (A)be located in— (i)the States; and
 (iii)by adding at the end the following:  (ii)the State of Hawaii; and; and
 (2)in subsection (e), by striking There is and all that follows through $200,000,000 and inserting There are authorized to be appropriated such sums as are necessary to carry out this section for each of fiscal years 2015 through 2023.
 362.Authorization of appropriations for national water availability and use assessment programSection 9508(e)(2) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(e)(2)) is amended by striking $12,500,000 for the period of fiscal years 2009 through 2013 and inserting such sums as are necessary for the period of fiscal years 2014 through 2023.
				HRefundable tax credit for water-Harvesting systems
				371.Refundable tax credit for water-harvesting systems
 (a)In generalSubpart C of part IV of subchapter A of subtitle A of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
						
							36C.Water-harvesting systems
 (a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to the aggregate amount paid or incurred for the purchase and installation of a qualified water-harvesting system.
 (b)LimitationThe amount allowed as a credit under subsection (a) shall not exceed the excess (if any) of— (1)$2,000, over
 (2)the amount allowed as a credit under subsection (a) for all prior taxable years. (c)Qualified water-Harvesting system definedFor purposes of this section, the term qualified water-harvesting system means earthworks or passive rain gardens, gutters, cisterns, tanks, and other systems that meet the guidelines developed under subsection (d) and that are installed in the United States with respect to the principal place of abode of the taxpayer.
 (d)GuidelinesThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall—
 (1)develop guidelines for the identification and approval of qualified water-harvesting systems, and (2)shall review and, if appropriate, update such guidelines at least once every 6 years.
									Such guidelines shall include the establishment and maintenance of performance criteria so that
			 products, landscapes, and processes meet industry standards for
			 water-efficiency and water-capture. In developing and updating guidelines
 under this subsection, the Secretary shall solicit public comment.(e)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate to carry out subsection (a)..
					(b)Conforming amendments
 (1)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,. (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
							Sec. 36C. Water-harvesting systems..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
					IFunding for construction for additional project benefits
 381.Funding for construction for additional project benefitsThe Reclamation Safety of Dams Act of 1978 (43 U.S.C. 509 et seq.) is amended— (1)in section 3, by striking Construction and inserting Except as provided in section 5, construction; and
 (2)by inserting after section 5A the following:  5B.(a)Notwithstanding section 3, if the Secretary determines that additional project benefits, such as additional conservation storage capacity, are feasible and not inconsistent with the purposes of this Act, the Secretary is authorized to develop additional project benefits through the construction of new or supplementary works on a project in conjunction with the Secretary's activities under section 2 and subject to the conditions described in the feasibility study, if—
 (1)the Secretary determines that developing additional project benefits through the construction of new or supplementary works on a project is likely to promote more efficient management of water and water-related facilities;
 (2)the feasibility study pertaining to additional project benefits has been authorized pursuant to section 8 of the Federal Water Project Recreation Act of 1965 (16 U.S.C. 460l–18); and
 (3)the Secretary determines, in advance of funds being committed or expanded, that— (A)the project sponsor shall provide funding for not less than 75 percent of project costs;
 (B)the project shall generate environmental enhancement, including increase water deliveries for environmental flows or refuge water supplies, that justify a non-reimbursable Federal cost share of not more than 25 percent and that a share of the increased water supply made possible from expanded storage capacity equal to the Federal cost share shall be made available for such environmental purposes;
 (C)all of the estimated costs properly allocable to irrigation, power, and municipal water supply or other miscellaneous purposes are included in the non-Federal cost share;
 (D)any State cost identified shall be procured or committed by the State; and (E)the project sponsor shall complete a feasibility study consistent with Bureau of Reclamation requirements and report the findings of that study to the Secretary.
 (b)If the project sponsor has a completed feasibility study and the Secretary makes a finding of feasibility, the Secretary is authorized to expend available appropriated funds for construction of the project if—
 (1)in the determination of the Secretary an analysis commensurate with risk has been performed that demonstrates that—
 (A)financial feasibility or capability for reimbursable project purposes and any remaining non-reimbursable project purposes not being funded by the maximum 25-percent Federal cost-share; and
 (B)the costs of non-reimbursable project purposes to be borne by the United States are justified by the environmental enhancement, including increase water deliveries for environmental flows or refuge water supplies, and that the Federal share of the project costs shall not exceed 25 percent; and
 (2)any environmental document prepared by the project sponsor is supplemented to address any changes to the project that the Secretary determines are necessary..
					JOpen water data system
				391.Open water data system
 (a)DefinitionsIn this section: (1)Educational institutionThe term educational institution means—
 (A)a public or private elementary or secondary school; (B)an institution of vocational, professional, or higher education (including a junior college or teachers' college); and
 (C)an association of schools or institutions described in subparagraphs (A) and (B). (2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey.
 (4)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and
 (D)any other territory or possession of the United States. (5)SystemThe term system means the open water data system established under subsection (b).
 (b)SystemThe Secretary shall establish and maintain an open water data system within the United States Geological Survey to advance the availability, timely distribution, and widespread use of water data and information for water management, education, research, assessment, and monitoring purposes.
 (c)PurposesThe purposes of the system are— (1)to advance the quantification of the availability, use of, and risks to, water resources throughout the United States;
 (2)to increase accessibility to, and expand the use of, water data and information in a standard, easy-to-use format by Federal, State, local, and tribal governments, communities, educational institutions, and the private sector; and
 (3)to facilitate the open exchange of water information particularly in the face of climate change and unprecedented drought.
 (d)ActivitiesIn carrying out this section, the Secretary shall— (1)integrate water data and information into a interoperable, national, geospatially referenced water data framework;
 (2)identify new water data and information needs, including data on surface and groundwater quality and quantity, sediment, erosion, transport, water chemistry, precipitation, reservoir storage, water cycle, landscape variables, hydrography, climate and weather impacts, soil moisture, and human use;
 (3)leverage existing shared databases, infrastructure, and tools to provide a platform for water data and information innovation, modeling and data sharing, and solution development;
 (4)support water data and information sharing, applied research, and educational programs of State, local, and tribal governments, communities, educational institutions, and the private sector; and
 (5)promote cooperation and sharing of expertise regarding water data and information among State, local, and tribal governments, communities, educational institutions, and the private sector.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary. IVPlanning for the Future AX-Prize for Desalination Breakthroughs 401.Short titleThis subtitle may be cited as the Water Innovation and Prize Competition Act of 2015.
				402.Water technology award program
 (a)Program establishedThe Secretary of Energy shall, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of the Interior, working through the Bureau of Reclamation, establish a program to award prizes to eligible persons described in subsection (b) for achievement in one or more of the following applications of water technology:
 (1)Demonstration of desalination of brackish or sea water with significantly less energy than commercially available reverse osmosis technology.
 (2)Demonstration of portable or modular desalination units that can process 1 to 5,000,000 gallons per day that could be deployed for temporary emergency uses in coastal communities or communities with brackish ground water supplies.
 (3)Demonstration of significant advantages over commercially available reverse osmosis technology as determined by the board established under subsection (c).
 (b)Eligible personAn eligible person described in this subsection is— (1)an individual who is—
 (A)a citizen or legal resident of the United States; or (B)a member of a group that includes citizens or legal residents of the United States; or
 (2)an entity that is incorporated and maintains its primary place of business in the United States. (c)Establishment of board (1)In generalThe Secretary of Energy shall establish a board to administer the program established under subsection (a).
 (2)MembershipThe board shall be composed of not less than 15 and not more than 21 members appointed by the President, of whom—
 (A)not less than 1 shall— (i)be a representative of the interests of academic, business, and nonprofit organizations; and
 (ii)have expertise in— (I)the field of water technology, including desalination; or
 (II)administering award competitions; and (B)not less than 1 shall be from each of—
 (i)the Department of Energy; (ii)the Environmental Protection Agency;
 (iii)the Bureau of Reclamation of the Department of the Interior; and (iv)the National Science Foundation.
 (d)AwardsSubject to the availability of appropriations, the board established under subsection (c) may make awards under the program established under subsection (a) as follows:
 (1)Financial prizeThe board may hold a financial award competition and award a financial award in an amount determined before the commencement of the competition to the first competitor to meet such criteria as the board shall establish.
						(2)Recognition prize
 (A)In generalThe board may recognize an eligible person for superlative achievement in one or more applications described in subsection (a).
 (B)No financial remunerationAn award under this paragraph shall not include any financial remuneration. (C)National technology and innovation medal recommendationsFor each eligible person recognized under this paragraph, the board shall recommend to the Secretary of Commerce that the Secretary recommend to the President under section 16(b) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711) that the President award the National Technology and Innovation Medal established under section 16(a) of such Act to such eligible person.
							(e)Administration
 (1)ContractingThe board established under subsection (c) may contract with a private organization to administer a financial award competition described in subsection (d)(1).
 (2)Solicitation of fundsA member of the board or any administering organization with which the board has a contract under paragraph (1) may solicit gifts from private and public entities to be used for a financial award under subsection (d)(1).
 (3)Limitation on participation of donorsThe board may allow a donor who is a private person described in paragraph (2) to participate in the determination of criteria for an award under subsection (d), but such donor may not solely determine the criteria for such award.
 (4)No advantage for donationA donor who is a private person described in paragraph (3) shall not be entitled to any special consideration or advantage with respect to participation in a financial award competition under subsection (d)(1).
 (f)Intellectual propertyThe Federal Government may not acquire an intellectual property right in any product or idea by virtue of the submission of such product or idea in any competition under subsection (d)(1).
 (g)LiabilityThe board established under subsection (c) may require a competitor in a financial award competition under subsection (d)(1) to waive liability against the Federal Government for injuries and damages that result from participation in such competition.
 (h)Annual reportEach year, the board established under subsection (c) shall submit to Congress a report on the program established under subsection (a).
					(i)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated sums for the program established under subsection (a) as follows:
 (A)For administration of prize competitions under subsection (d), $750,000 for each fiscal year. (B)For the awarding of a financial prize award under subsection (d)(1), in addition to any amounts received under subsection (e)(2), $2,000,000 for each fiscal year.
 (2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) shall remain available until expended.
						BDrought Planning Assistance through NRCS and Reclamation
				411.Drought Planning Assistance through NRCS and Reclamation
 (a)In generalThe Secretary of Agriculture, acting through the Natural Resources Conservation Service, in collaboration with the Secretary of the Interior, acting through the Bureau of Reclamation, shall, upon request, provide assistance to water or power delivery authorities, including water districts and irrigation districts, that are authorized under subtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362 et seq.) to receive financial assistance from the Bureau of Reclamation, for the purposes of increasing water use efficiency and providing on-farm assistance to address water quantity and water quality conservation practices.
 (b)Types of assistanceAssistance under subsection (a) shall include— (1)hydrological forecasting;
 (2)assessment of water supply sources under different water year classification types; (3)identification of alternative water supply sources;
 (4)guidance on potential water transfer partners; (5)technical assistance regarding Federal and State permits and contracts under the Act of February 21, 1911 (36 Stat. 925, chapter 141) (commonly known as the Warren Act);
 (6)installation of districtwide or on-farm water efficiency and conservation technologies, including behavioral water efficiency, system modernizations (including leak repair and supervisory control and data acquisition systems), and other technologies that have been proven to provide improvements in water use efficiency through verification by a third party;
 (7)technical assistance regarding emergency provision of water supplies for critical health and safety purposes; and
 (8)activities carried out in conjunction with the National Oceanic and Atmospheric Administration, the National Integrated Drought Information System, and the State partners of the National Integrated Drought Information System under the National Integrated Drought Information System Act of 2006 (15 U.S.C. 313d)—
 (A)to collect and integrate key indicators of drought severity and impacts; and (B)to produce and communicate timely monitoring and forecast information to local and regional communities.
							CDrought Preparedness for Fisheries
				421.Drought Preparedness for Fisheries
 (a)Salmon drought planNot later than January 1, 2016, the Director of the United States Fish and Wildlife Service shall, in consultation with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, and the California Department of Fish and Wildlife, prepare a California salmon drought plan. The plan shall investigate options to protect salmon populations originating in the State of California, contribute to the recovery of populations listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and contribute to the goals of the Central Valley Project Improvement Act (Public Law 102–575). The plan shall focus on actions that can aid salmon populations during the driest years. Strategies investigated shall include—
 (1)relocating the release location and timing of hatchery fish to avoid predation and temperature impacts;
 (2)barging of hatchery release fish to improve survival and reduce straying; (3)coordinating with water users, the Bureau of Reclamation, and the California Department of Water Resources regarding voluntary water transfers, to determine if water released upstream to meet the needs of downstream or South-of-Delta water users can be managed in a way that provides additional benefits for salmon;
 (4)hatchery management modifications, such as expanding hatchery production of listed fish during the driest years, if appropriate;
 (5)increasing rescue operations of upstream migrating fish; and (6)improving temperature modeling and related forecasted information to predict water management impacts to salmon and salmon habitat with a higher degree of accuracy than current models.
 (b)Coordination with fisheries agenciesIn preparing the plan under subsection (a), the Director shall coordinate with the National Marine Fisheries Service and relevant State agencies.
 (c)AppropriationThere is hereby appropriated for fiscal year 2014, out of any funds in the Treasury not otherwise appropriated, a total amount of $3,000,000, to remain available until the end of the period during which the State’s emergency drought designation is in effect, for the United States Fish and Wildlife Service for urgent fish, stream, and hatchery activities related to extreme drought conditions, including work with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, the California Department of Fish and Wildlife, or a qualified tribal government.
 (d)Qualified tribal government definitionFor the purposes of this section, the term qualified tribal government means any government of an Indian tribe that the Secretary of the Interior determines— (1)is involved in salmon management and recovery activities including under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (2)has the management and organizational capability to maximize the benefits of assistance provided under this section.
						DNational Emergency Planning Response
				431.National Emergency Planning Response
 (a)Catastrophic drought planNot later than 120 days after the date of enactment of this Act, the President shall update the National Response Plan and the National Disaster Recovery Framework to include a plan for catastrophic drought that calls on the capabilities of all applicable Federal agencies and departments, including the pre-positioning of Federal resources to provide emergency clean water supplies.
 (b)DefinitionsFor the purposes of this section— (1)the term National Response Plan means the National Response Plan or any successor plan prepared under section 504(a)(6) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)(6)); and
 (2)the term National Disaster Recovery Framework means the National Disaster Recovery Framework or any successor document prepared under section 682 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 771).
						EMilitary Preparedness for Desalination
 441.Report on desalinization technologyNot later than 90 days after the date of enactment of this Act, the Secretary of the Navy shall submit to Congress a report on desalinization technology’s application for defense and national security purposes to provide drought relief to areas impacted by sharp declines in water supply.